Exhibit 10.1

  

TD BANK, N.A.

 

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

(ALL ASSETS)

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (ALL ASSETS) (the "Agreement")
originally dated as of June 29, 2009 and amended and restated as of June 25,
2020, by and among The L. S. Starrett Company, a Massachusetts corporation
having a principal place of business located at 121 Crescent Street, Athol,
Massachusetts 01331 ("Starrett"), Tru-Stone Technologies, Inc., a Delaware
corporation having a principal place of business located at 1101 Prosper Drive,
P.O. Box 430, Waite Park, MN 56387 ("Tru-Stone"), Starrett Kinemetric
Engineering, Inc., a Delaware corporation having a principal place of business
located at 26052 Merit Circle, Suite 103, Laguna Hills, CA 92653 ("Kinemetric")
and Starrett Bytewise Development, Inc., a Delaware corporation with offices
located at 1150 Brookstone Center Parkway, Columbus, Georgia 31904 ("Starrett
Bytewise", collectively with Kinemetric, Starrett and Tru-Stone, each a
"Borrower" and together the "Borrower") and T.D. Bank, N.A., a national banking
association organized and existing under the laws of the United States of
America, the secured party hereunder having a place of business located at 370
Main Street, Worcester, Massachusetts 01608 (the "Bank"). The parties hereto
hereby agree as follows:

 

1.

DEFINITIONS AND ACCOUNTING TERMS.

 

Section 1.01. As used in this Agreement, the following terms have the following
meanings (terms defined in the singular to have the same meaning when used in
the plural and vice versa):

 

“Affiliate” shall mean any Person (a) which directly or indirectly Controls, or
is Controlled by or is under common Control with the Borrower or a subsidiary,
(b) which directly or indirectly beneficially holds or owns five (5%) percent or
more of any class of voting stock of the Borrower or any subsidiary, or (c) five
(5%) percent or more of the voting stock of which is directly or indirectly
beneficially owned or held by the Borrower or a subsidiary.

 

“Bankruptcy Code” as used herein shall mean Title 11 of the United States Code
entitled “Bankruptcy”.

 

 

“Borrowing Base” as used herein shall mean the sum of the following:

 

 

(a)

eighty (80%) percent of the unpaid face amount of Qualified Accounts (as defined
below), PLUS

 

 

(b)

fifty (50%) percent of the cost or market value, whichever is lower, of all
Eligible Inventory (as defined below).

  

 

--------------------------------------------------------------------------------

 

 

“Brazilian Banks” shall mean certain Brazilian Banking institutions with which
Borrower’s Brazilian subsidiary transacts business from time to time.

 

“Capital Assets” shall mean assets that, in accordance with GAAP, are required
or permitted to be depreciated or amortized on the Borrower’s balance sheet.

 

“Capital Expenditures” shall mean but not be limited to amounts paid during such
year for Capital Assets or Capital Leases and shall include, in the case of a
purchase, the entire purchase price and, in the case of a Capital Lease (but not
an operating lease), the entire rental for the term.

 

“Capital Leases” shall mean Capital Leases, conditional sales contracts and
other title retention agreements relating to the purchase or acquisition of
Capital Assets.

 

“Charge” shall mean any fee, loss, charge, expense, cost, accrual or reserve of
any kind.

 

“CMLTD” shall mean the current maturity of long term indebtedness other than
Revolving Loans to be paid during the next twelve-month period, including but
not limited to, amounts required to be paid during such period under Capital
Leases.

 

“Collateral” shall have the meaning assigned to such term in Section 5.

 

“Commercial Letters of Credit” shall mean a letter of credit issued to support
the purchase by Borrower of Inventory prior to its transport to one of
Borrower’s places of business that provides that all draws thereunder must
require presentation of customary documentation including, if applicable,
commercial invoices, packing lists, certificate of origin, bill of lading, an
airway bill, customs clearance documents, quota statement, certificate,
beneficiaries statement and bill of exchange, bills of lading, dock warrants,
dock receipts, warehouse receipts or other documents of title, in form and
substance satisfactory to Bank and reflecting passage to Borrower of title to
first quality Inventory conforming to Borrower’s contract with the seller
thereof.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of any Person,
whether through the ownership of voting securities, by contract or otherwise.

 

“Credit Limit” means an amount equal to Twenty-Five Million ($25,000,000.00)
Dollars.

 

"Current Liabilities" shall mean total current Debt as determined in accordance
with GAAP.

 

“Debt” means (a) indebtedness or liability for borrowed money; (b) obligations
evidenced by bonds, debentures, notes, or other similar instruments; (c)
obligations for the deferred purchase price of property or services (including
trade obligations); (d) obligations as lessee under Capital Leases; (e) current
liabilities in respect of unfunded vested benefits under plans covered by ERISA;
(f) obligations under Letters of Credit; (g) obligations under acceptance
facilities; (h) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business), and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any Person,
or otherwise to assure a creditor against loss; and (i) obligations secured by
any Liens, whether or not the obligations have been assumed.

 

2

--------------------------------------------------------------------------------

 

 

“Distributions” shall mean all payment or distributions to Owners in cash or in
property other than reasonable salaries, bonuses and expense reimbursements.

 

“EBITDA” shall mean, for the applicable period, income from continuing
operations before the payment of interest and taxes plus depreciation,
depletion, amortization and non-cash pension and retirement benefit expense,
determined in accordance with GAAP for Starrett and its subsidiaries on a
consolidated basis, plus or minus non-cash foreign exchange with Borrower’s
subsidiaries.

 

“Eligible Inventory” means Borrower’s raw materials and finished goods which are
initially and at all times until sold: new and unused or refurbished (except,
with Bank’s written approval, used equipment held for sale or lease), in
first−class condition, merchantable and saleable through normal trade channels;
at a location which is in the United States; subject to a perfected security
interest in favor of Bank; owned by Borrower free and clear of any lien except
in favor of Bank and/or Permitted Liens; not obsolete; not scrap, waste,
defective goods and the like; have been produced by Borrower in accordance with
the Federal Fair Labor Standards Act of 1938, as amended, and all rules,
regulations and orders promulgated thereunder; not stored with a bailee,
warehouseman or similar party unless Bank has given its prior written consent
thereto; and have not been designated by Bank, in accordance with its normal
credit policies, as unacceptable for any reason by notice to Borrower.

 

“Environmental Law” means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Event of Default” shall have the meaning assigned to such term in Section
14.01.

 

“Extraordinary Gains/Losses” shall mean, during the applicable period, a gain or
loss related to the sale of a Capital Asset, income of a subsidiary Borrower
under a concept of pooling or accounting, income from minority interest under
the equity method of accounting, the write-up or impairment of assets, the
forgiveness of Debt income, litigation gain or loss, casualty loss and income or
loss from discontinued operations or the sale of a business.

 

“Fixed Charges” shall mean Interest plus CMLTD for the next 12 months.

 

3

--------------------------------------------------------------------------------

 

 

"Fixed Charge Coverage Ratio" shall mean, during the applicable period, that
quotient equal to (a) net income, plus income tax expense, plus interest
expense, plus depreciation expense, plus amortization expense, plus non-cash
pension and post-retirement benefit expense, plus non-cash stock compensation
expense, plus or minus gains/losses from the sale of assets, plus Bank approved
one-time restructuring expenses, minus dividends and distributions, minus
unfunded Capital Expenditures, minus required cash pension payments, minus cash
taxes, plus or minus non-cash foreign exchange with Borrower’s subsidiaries,
divided by (b) required principal payments on all term debt, excluding
short-term loans from the Brazilian Banks to finance export accounts receivable
from Borrower's Brazilian subsidiary, plus interest expense. Principal payments
made in the fiscal year ending December 31, 2019, with respect to the term note
from Borrower to Bank dated November 22, 2011 in the original principal amount
of Fifteen Million Five Hundred Thousand ($15,500,000.00) Dollars shall be
excluded from the calculation of the Fixed Charge Coverage Ratio for the twelve
(12) month periods ending on December 31, 2019, March 31, 2020, June 30, 2020
and September 30, 2020.

 

“Funded Debt” shall mean, for each quarterly period of Starrett and its
consolidated subsidiaries, all outstanding liabilities for borrowed money, the
outstanding principal balance of Capital Leases, and other liabilities
represented by bonds, debentures, notes or other similar instruments; provided
that, for the avoidance of doubt, the issued and undrawn face amount of Letters
of Credit of Starrett and its consolidated subsidiaries shall not constitute
Funded Debt.

 

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time; provided, however, that for purposes of calculating the financial
covenants contained in Section 13 GAAP shall mean generally accepted accounting
principles as in effect on the date of this Agreement.

 

“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, petroleum and fractions thereof, and all other chemicals,
wastes, substances and materials listed in, regulated by or identified in any
Environmental Law.

 

“Interest” shall mean, for the applicable period, all interest paid or payable,
including, but not limited to, interest paid or payable on indebtedness and on
Capital Leases of Starrett and its consolidated subsidiaries, determined in
accordance with GAAP.

 

“Letters of Credit” shall have the meaning assigned to such term in Section
2.05.

 

“LIBOR” (London Interbank Offered Rate) shall mean the rate of interest in U.S.
Dollars (rounded upwards, at the Bank's option, to the next 100th of one
percent) equal to the British Bankers' Association LIBOR ("BBA LIBOR") for one
(1) month as published by Bloomberg (or such other commercially available source
providing quotations of BBA LIBOR as designated by Bank form time to time) at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior the
Reset Date; provided however, if more than one BBA LIBOR is specified, the
applicable rate shall be the arithmetic mean of all such rates. London Banking
Days means any day on which commercial banks are open for general business
(including dealings in foreign exchange and foreign currency deposits) in
London, England. If, for any reason, such rate is not available, the term LIBOR
shall mean, with respect to any one (1) month period, the rate of interest per
annum determined by Bank to be the average rate per annum at which deposits in
dollars are offered for such Interest Period by major banks in London, England
at approximately 11:00 a.m. (London time) two (2) London Banking Days prior to
the Reset Date.

 

4

--------------------------------------------------------------------------------

 

 

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority, or other security agreement or preferential
arrangement, charge, or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction to evidence any of the foregoing).

 

"Liquid Investments" shall mean investments which are considered cash
equivalents or are readily convertible into cash."

 

“Leverage Ratio” shall mean the ratio of Funded Debt to EBITDA for the twelve
(12) month period ending on the last day of each fiscal quarter of Starrett and
its consolidated subsidiaries.

 

“Margin” shall mean, during the applicable period, the percentages set forth
below, as determined by the Borrower’s Leverage Ratio (as defined herein):

 

Level

Leverage Ratio

Margin

1

Less than 1.00

1.50%

2

1.00 to 2.00

1.75%

3

Greater than 2.00 and up to and including 2.50

2.00%

4

Greater than 2.50

2.25%

 

Prior to the Bank's receipt of the Borrower's management prepared quarterly
financial statements for the period ending June 30, 2009, the Margin shall mean
1.75%. Upon the Bank’s receipt of a Margin Certificate in the form of Exhibit 1
attached hereto and the financial statements of Starrett and its consolidated
subsidiaries in accordance with Section 11 of this Agreement (the "Required
Documents") the Margin shall be determined and be effective as of the first day
of the following month, which Margin shall remain in effect until the first day
of the calendar month following the Bank’s receipt of the subsequent Margin
Certificate and shall be adjusted, if at all, as at the end of each quarterly
period thereafter based on the applicable accurate Margin Certificate. In the
event that the Borrower fails to timely furnish the Bank with the Required
Documents in accordance with Section 11 of this Agreement then the Margin shall
be determined as if Level 4 was applicable, from the first day after the date
that such Required Documents were due until the first day of the calendar month
following the Bank’s receipt of the Required Documents.

 

“Modification Agreement” shall mean that certain Modification Agreement, dated
as of June 25, 2020, among the Borrower and the Bank.

 

“Note(s)” shall have the meaning assigned to such term in Section 2.02.

 

5

--------------------------------------------------------------------------------

 

 

“Obligations” shall have the meaning assigned to such term in Section 6.

 

“Organizational Documents” means (a) with respect to a corporation, its
certificate or articles of incorporation and by-laws; (b) with respect to a
partnership, its partnership certificate and partnership agreement; (c) with
respect to a limited liability company, its articles or certificate of formation
and its operating or management agreement; and (d) with respect to a trust, the
declaration of trust; and, with respect to any of them, any other document
required to be filed with public authorities to evidence or establish authority
to conduct business.

 

“Owner” means with respect to Starrett and its subsidiaries, any Person having
legal or beneficial title to an ownership interest in Starrett and its
subsidiaries or a right to acquire such an interest.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 13.08.

 

“Permitted Protests” means the right of the Borrower to protest any Lien (other
than a Lien that secures the Obligations), tax (other than payroll taxes or
taxes that are the subject of a federal or state tax lien) or rental payment,
provided that (x) a reserve with respect to such liability is established on the
books of the Borrower, (y) any such protest is instituted and diligently
prosecuted by the Borrower in good faith, and (z) the Bank is satisfied that,
while such protest is pending, there will be no impairment of the
enforceability, validity or priority of any of the Liens of the Bank in and to
the Collateral.

 

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, governmental
authority, or other entity of whatever nature.

 

“Plan” means any employee plan subject to Title IV of ERISA maintained for
employees of Borrower, any subsidiary of Borrower or any other trade or business
under common control with Borrower within the meaning of Section 414(c) of the
Internal Revenue Code of 1986 or any regulations thereunder.

 

“Qualified Account”, as used herein, means an Account owing to Borrower which
met the following specifications at the time it came into existence and
continues to meet the same until it is collected in full:

 

 

(a)

The Account is not more than ninety (90) days from the date of the invoice
thereof.

 

 

(b)

The Account arose from the performance of services or an outright sale of goods
by Borrower, such goods have been shipped to the account debtor, and Borrower
has possession of, or has delivered to Bank, shipping and delivery receipts
evidencing such shipment.

 

 

(c)

The Account is not subject to any prior assignment, claim, lien, or security
interest, and Borrower will not make any further assignment thereof or create
any further security interest therein, nor permit Borrower’s rights therein to
be reached by attachment, levy, garnishment or other judicial process.

 

6

--------------------------------------------------------------------------------

 

 

 

(d)

No set−off, credit, allowance or adjustment has been asserted by the account
debtor, except discount allowed for prompt payment and the account debtor has
not complained as to his liability thereon and has not returned any of the goods
from the sale of which the Account arose.

 

 

(e)

The Account arose in the ordinary course of Borrower’s business and did not
arise from the performance of services or a sale of goods to a supplier or
employee of the Borrower.

 

 

(f)

No notice of bankruptcy or insolvency of the account debtor has been received by
or is known to the Borrower.

 

 

(g)

The Account is not owed by an account debtor whose principal place of business
is outside the United States of America.

 

 

(h)

The Account is not owed by an entity which is a parent, brother/sister,
subsidiary or Affiliate of Borrower.

 

 

(i)

The account debtor is not located in the State of New Jersey or in the State of
Minnesota, unless Borrower has filed and shall file all legally required Notice
of Business Activities Reports with the New Jersey Division of Taxation or the
Minnesota Department of Revenue, as the case may be.

 

 

(j)

The Account when aggregated with all of the Accounts of that account debtor does
not exceed fifty (50%) percent of the then aggregate of Qualified Accounts.

 

 

(k)

The Account is not evidenced by a promissory note.

 

 

(l)

The Account did not arise out of any sale made on a bill and hold, dating or
delayed shipment basis.

 

 

(m)

The Account did not arise as a result of a progress billing or from a project on
which the Account Debtor has a payment or performance bond.

 

 

(n)

The Account is not for retainage.

 

 

(o)

Bank has not deemed the Account to be unacceptable for any reason in accordance
with its normal credit policies by notice to Borrower.

 

7

--------------------------------------------------------------------------------

 

 

PROVIDED THAT if at any time fifty (50%) percent or more of the aggregate amount
of the Accounts due from any account debtor are unpaid in whole or in part more
than ninety (90) days from the respective dates of invoice, from and after such
time none of the Accounts (then existing or hereafter arising) due from such
account debtor shall be deemed to be Qualified Accounts until such time as all
Accounts due from such account debtor are (as a result of actual payments
received thereon) no more than ninety (90) days from the date of invoice;
Accounts payable by Borrower to an account debtor shall be netted against
Accounts due from such account debtor and the difference (if positive) shall
constitute Qualified Accounts from such account debtor for purposes of
determining the Borrowing Base (notwithstanding paragraph (d) above);
characterization of any Account due from an account debtor as a Qualified
Account shall not be deemed a determination by Bank as to its actual value nor
in any way obligate Bank to accept any Account subsequently arising from such
account debtor to be, or to continue to deem such Account to be, a Qualified
Account; it is Borrower’s responsibility to determine the creditworthiness of
account debtors and all risks concerning the same and collection of Accounts are
with Borrower; and all Accounts whether or not Qualified Accounts constitute
Collateral.

 

“Receivables” shall have the meaning assigned to such term in Section 5.

 

“Revolving Loan(s)” shall mean all loans, including all Letters of Credit,
advanced by Bank to Borrower or for the account of Borrower hereunder.

 

“Senior Debt” shall mean any Debt which is not Subordinated Debt.

 

“Subordinated Debt” shall mean Debt which is expressly stated to be subordinated
or junior in right of payment to Borrower’s Debt to Bank.

 

"Term Loan" shall mean the deferred draw loan in the maximum principal amount of
Ten Million ($10,000,000.00) Dollars from Bank to Borrower as evidenced by and
repayable in accordance with the Term Note draw to the order of the Bank.

 

"Term Note" shall mean the Deferred Draw Term Note in the form of Exhibit 2A
attached hereto.

 

"Total Liabilities" means Total Liabilities as expressed on the Borrower's
balance sheet, prepared in accordance with GAAP consistently applied

 

“UCC” shall mean the Uniform Commercial Code as in effect in the Commonwealth of
Massachusetts.

 

Section 1.02. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP consistent with those applied in the
preparation of the financial statements referred to in Section 8.05, and all
financial data submitted pursuant to this Agreement shall be prepared in
accordance with such principles.

 

Section 1.03. Unless otherwise defined in this Agreement, capitalized words
shall have the meanings set forth in the UCC as of the date of this Agreement.

 

2.

REVOLVING LOANS AND OTHER FINANCIAL ACCOMMODATIONS.

 

Section 2.01. From time to time upon Borrower’s request, so long as the sum of
the aggregate principal amount of all Revolving Loans outstanding, and the
requested Revolving Loan does not exceed the lesser of (a) the Borrowing Base,
or (b) the Credit Limit, Bank shall make such requested Revolving Loan, provided
that there has not occurred an Event of Default or an event which, with notice
or the lapse of time or both, would constitute an Event of Default.

 

8

--------------------------------------------------------------------------------

 

 

Section 2.02. All Revolving Loans shall bear interest and at the option of the
Bank shall be evidenced by and repayable in accordance with a revolving note
draw to the order of Bank substantially in the form of Exhibit 2 hereto (the
"Revolving Note" and together with the Term Note, each a "Note" and together,
the "Notes"), as the same may hereafter be amended, supplemented or restated
from time to time and any note or notes issued in substitution therefor, but in
the absence of the Revolving Note shall be conclusively evidenced by Bank's
records of Revolving Loans and repayments.

 

Section 2.03.A. Borrower may request advances under the Term Loan until December
31, 2020 (the "Conversion Date"). On the Conversion Date, the outstanding
principal balance of the Term Note shall be amortized over a term of five (5)
years in sixty (60) level payments of principal commencing on the first (1st)
day of the first (1st) month following the Conversion Date and on the first
(1st) day of each month thereafter until December 31, 2025 (the "Maturity Date")
when the outstanding principal balance plus all accrued and unpaid interest
shall be due and payable in full. Interest only shall be payable monthly on the
first (1st) day of each month until the Conversion Date and thereafter,
principal and interest shall be payable as set forth above. Interest shall be
charged at the fixed rate of four (4%) percent per annum on the unpaid principal
balance of the Term Note. Any principal repaid under the Term Note shall not be
readvanced by Bank to Borrower. The Term Note may be prepaid subject to the
Yield Maintenance provisions contained therein.

 

Section 2.03.B. Interest will be charged to Borrower at a fluctuating rate which
is the monthly equivalent to a per annum rate equal to the aggregate of: (x)
LIBOR, and (y) the Margin, or at such other rate agreed on from time to time by
the parties, upon any balance owing to Bank at the close of each day and shall
be payable (a) on the first day of each month in arrears; (b) on termination of
this Agreement; (c) on acceleration of the time for payment of the Obligations;
and (d) on the date the Obligations are paid in full. The rate of interest
payable by Borrower shall be changed if at all, effective as of the first day of
each month (the "Reset Date"). The Bank shall not be required to notify the
Borrower of any adjustments to the interest rate. Interest shall be computed on
the basis of the actual number of days elapsed over a year of three hundred
sixty (360) days. Interest shall be payable in lawful money of the United States
of America to Bank, or as Bank shall direct, without set-off, deduction or
counterclaim monthly, in arrears, on the first day of each month, commencing on
the first day of the month next succeeding the date hereof.

 

Section 2.04. Borrower hereby authorizes and directs Bank, in Bank’s sole
discretion (provided, however, Bank shall have no obligation to do so): (a) to
pay accrued interest as the same becomes due and payable pursuant to this
Agreement or pursuant to any note or other agreement between Borrower and Bank,
including without limitation the Term Note, and to treat the same as a Revolving
Loan to Borrower, which shall be added to Borrower’s Revolving Loan balance
pursuant to this Agreement; (b) to charge any of Borrower’s accounts under the
control of Bank; or (c) apply the proceeds of Collateral, including, without
limitation, payments on Accounts and other payments from sales or lease of
Inventory and any other funds to the payment of such items. Bank shall promptly
notify Borrower of any such charges or applications.

 

9

--------------------------------------------------------------------------------

 

 

Section 2.05. At the request of any Borrower, and upon the execution of letter
of credit documentation satisfactory to Bank, Bank, within the limits of the
Borrowing Base, as then computed and also within the limits of the Credit Limit
as then computed, shall issue letters of credit from time to time by Bank for
the account of any Borrower (collectively “Letters of Credit”). The Letters of
Credit shall be on terms mutually acceptable to Bank, Bank and any Borrower, and
no Letter of Credit shall have an expiration date later than the sooner to occur
of (a) twelve (12) months from the date of issuance of the subject Letter of
Credit, or (b) the termination date of this Agreement. A Revolving Loan in an
amount equal to any amount paid by Bank under a Letter of Credit shall be deemed
made to any Borrower, without request therefor, immediately upon any payment by
Bank on such Letter of Credit. In connection with the issuance of any Letter of
Credit, such Borrower shall pay to Bank a percentage of the face amount of such
Letter of Credit according to the fee schedule then in effect at Bank plus
transaction fees at the customary rates charged by Bank and all other normal and
customary fees charged by Bank. Borrower hereby authorizes and directs Bank, in
Bank’s sole discretion (provided, however, Bank shall have no obligation to do
so) to pay all such fees and costs as the same become due and payable and to
treat the same as a Revolving Loan to such Borrower, which shall be added to the
Borrower’s Revolving Loan balance pursuant to this Agreement. For purposes of
computing the Credit Limit, all Letters of Credit and acceptances shall be
deemed to be Revolving Loans.

 

Section 2.06. The Borrowing Base formula set forth above is intended solely for
monitoring purposes. The making of Revolving Loans by Bank to the Borrower in
excess of the above described Borrowing Base formula is for the benefit of the
Borrower and does not affect the obligations of Borrower hereunder; all such
Revolving Loans constitute Obligations and must be repaid by Borrower in
accordance with the terms of this Agreement.

 

Section 2.07. Borrower shall pay to Bank the principal amount of all Revolving
Loans as follows:

 

(a)     Credit Limit or Borrowing Base Exceeded. Whenever the outstanding
principal balance of all Revolving Loans exceed the lesser of the Credit Limit
or the Borrowing Base, Borrower shall immediately pay to Bank the excess of the
outstanding principal balance of the Revolving Loans over the Credit Limit or
the Borrowing Base.

 

(b)     Payment in Full on Termination. On termination of this Agreement or upon
acceleration of the Obligations, Borrower shall pay to Bank the entire
outstanding principal balance of all Revolving Loans and the Term Loan and shall
deliver to Bank cash collateral in an amount equal to the aggregate of (A)
amounts then undrawn on all outstanding Letters of Credit issued pursuant to
this Agreement for the account of the Borrower, and (B) the amount of all
outstanding acceptances issued pursuant to this Agreement.

 

10

--------------------------------------------------------------------------------

 

 

Section 2.08. It is the intention of the parties hereto to comply strictly with
applicable usury laws, if any; accordingly, notwithstanding any provisions to
the contrary in this Agreement or any other documents or instruments executed in
connection herewith, in no event shall this Agreement or such documents or
instruments require or permit the payment, taking, reserving, receiving,
collecting or charging of any sums constituting interest under applicable laws
which exceed the maximum amount permitted by such laws. If any such excess
interest is called for, contracted for, charged, paid, taken, reserved,
collected or received in connection with the Obligations or in any communication
by Bank or any other Person to the Borrower or any other Person, or in the event
all or part of the principal of the Obligations or interest thereon shall be
prepaid or accelerated, so that under any of such circumstances or under any
other circumstance whatsoever the amount of interest contracted for, charged,
taken, collected, reserved, or received on the amount of principal actually
outstanding from time to time under this Agreement shall exceed the maximum
amount of interest permitted by applicable usury laws, if any, then in any such
event it is agreed as follows: (a) the provisions of this paragraph shall govern
and control, (b) neither the Borrower nor any other Person now or hereafter
liable for the payment of the Obligations shall be obligated to pay the amount
of such interest to the extent such interest is in excess of the maximum amount
of interest permitted by applicable usury laws, if any, (c) any such excess
which is or has been received notwithstanding this paragraph shall be credited
against the then unpaid principal balance hereof or, if the Obligations have
been or would be paid in full by such credit, refunded to the Borrower, and (d)
the provisions of this Agreement and the other documents or instruments executed
in connection herewith, and any communication to the Borrower, shall immediately
be deemed reformed and such excess interest reduced, without the necessity of
executing any other document, to the maximum lawful rate allowed under
applicable laws as now or hereafter construed by courts having jurisdiction
hereof or thereof. Without limiting the foregoing, all calculations of the rate
of interest contracted for, charged, taken, collected, reserved, or received in
connection herewith which are made for the purpose of determining whether such
rate exceeds the maximum lawful rate shall be made to the extent permitted by
applicable laws by amortizing, prorating, allocating and spreading during the
period of the full term of the Obligations, including all prior and subsequent
renewals and extensions, all interest at any time contracted for, charged,
taken, collected, reserved or received. The terms of this paragraph shall be
deemed to be incorporated in every loan document and communication relating to
the Obligations.

 

Section 2.09. In order to facilitate the requesting and making of advances
hereunder and the delivery of certain certificates, Tru-Stone, Kinemetric and
Starrett Bytewise do hereby appoint Starrett as their authorized agent to
request, receive and distribute all Revolving Loans and the Term Loan made
hereunder, to communicate with the Bank with respect to the Revolving Loans and
the Term Loan, and to execute and furnish the Bank with all Margin, Covenant
Compliance and Borrowing Base certificates, and Starrett hereby accepts such
appointment.

 

Section 2.10. In addition to all other sums payable hereunder, the Borrower
shall pay the Bank a fee equal to one-quarter of one (0.25%) percent of the
difference between: (i) the Credit Limit, and (ii) the average amount of the
principal balance of all Revolving Loans outstanding hereunder for each
quarterly period this Agreement is in effect (the "Unused Fee"). Such Unused Fee
shall be payable quarterly in arrears. On any date which an Unused Fee is due
hereunder, the Bank may charge the Borrower's demand deposit account(s) with the
amount thereof. The failure of the Bank to charge such account shall not relieve
the Borrower of its obligations to pay the Unused Fee.

 

11

--------------------------------------------------------------------------------

 

 

3.

BANK’S REPORTS.

 

After the end of each month, Bank will render to Borrower a statement of
Borrower’s Revolving Loan account with Bank hereunder, showing all applicable
credits and debits. Each statement shall be considered correct and to have been
accepted by Borrower and shall be conclusively binding upon Borrower in respect
of all charges, debits and credits of whatsoever nature contained therein under
or pursuant to this Agreement, and the closing balance shown therein, unless
Borrower notifies Bank in writing of any discrepancy within twenty (20) days
from the mailing by Bank to Borrower of any such monthly statement.

 

4.

CAPITAL ADEQUACY.

 

If after the date hereof, Bank determines that (a) the adoption of any
applicable law, rule, or regulation regarding capital requirements for banks or
bank holding companies or the subsidiaries thereof, (b) any change in the
interpretation or administration of any such law, rule or regulation by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or (c) compliance by Bank or its
holding company with any request or directive of any such governmental
authority, central bank or comparable agency regarding capital adequacy (whether
or not having the force of law), has the effect of reducing the return on Bank’s
capital to a level below that which Bank could have achieved (taking into
consideration Bank’s and its holding company’s policies with respect to capital
adequacy immediately before such adoption, change, or compliance and assuming
that Bank’s capital was fully utilized prior to such adoption, change, or
compliance) but for such adoption, change, or compliance as a consequence of
Bank’s commitment to make advances pursuant hereto by any amount deemed by Bank
to be material:

 

 

(a)

Bank shall promptly, after Bank’s determination of such occurrence, give notice
thereof to Borrower; and

 

 

(b)

Borrower shall pay to Bank as an additional fee from time to time, on demand,
such amount as Bank certified to be the amount that will compensate Bank for
such reduction.

 

A certificate of Bank claiming entitlement to compensation as set forth above
will be conclusive in the absence of manifest error. Such certificate will set
forth the nature of the occurrence giving rise to such compensation, the
additional amount or amounts to be paid to Bank and the method by which such
amounts were determined. In determining such amount, Bank may use any reasonable
averaging and attribution method.

 

 

5.

SECURITY INTEREST.

 

Borrower, for valuable consideration, receipt whereof is hereby acknowledged,
hereby grants to Bank a continuing security interest in and to, and assigns to
Bank, the following property of the Borrower, wherever located and whether now
owned or hereafter acquired:

 

(a)     All Inventory, including all goods, merchandise, raw materials, goods
and work in process, finished goods, and other tangible personal property now
owned or hereafter acquired and held for sale or lease or furnished or to be
furnished under contracts of service or used or consumed in Borrower’s business;

 

12

--------------------------------------------------------------------------------

 

 

(b)     All Accounts, contracts, contract rights, notes, bills, drafts,
acceptances, General Intangibles (including without limitation registered and
unregistered tradenames, copyrights, customer lists, goodwill, computer
programs, computer records, computer software, computer data, trade secrets,
trademarks, patents, ledger sheets, files, records, data processing records
relating to any Accounts and all tax refunds of every kind and nature to which
Borrower is now or hereafter may become entitled to, no matter how arising),
Instruments, Documents, Chattel Paper (whether tangible or electronic), Deposit
Accounts, Letter or Credit Rights (whether or not the Letter of Credit is
evidenced by a writing), securities, Security Entitlements, Security Accounts,
Investment Property, Supporting Obligations, choses in action, Commercial Tort
Claims and all other debts, obligations and liabilities in whatever form, owing
to Borrower from any Person, whether now existing or hereafter arising, now or
hereafter received by or belonging or owing to Borrower, for goods sold by it or
for services rendered by it, or however otherwise same may have been established
or created, all guarantees and securities therefor, all right, title and
interest of Borrower in the merchandise or services which gave rise thereto,
including the rights of reclamation and stoppage in transit, all rights to
replevy goods, and all rights of an unpaid seller of merchandise or services
(all hereinafter called the “Receivables”);

 

(c)     All machinery, Equipment, Fixtures and other Goods whether now owned or
hereafter acquired by the Borrower and wherever located, all replacements and
substitutions therefor or accessions thereto and all proceeds thereof (all
hereinafter, collectively, called the “Equipment”); and

 

(d)     All proceeds and products of all of the foregoing in any form,
including, without limitation, all proceeds of credit, fire or other insurance,
and also including, without limitation, rents and profits resulting from the
temporary use of any of the foregoing (which, with Inventory, Receivables and
Equipment are all hereinafter called “Collateral”).

 

(e)     [Reserved.]

 

(f)     Notwithstanding anything contained herein to the contrary, the Borrower
shall furnish the Bank with Landlord's Consents and Waiver of Lien for each
leased location of the Borrower and/or a Warehousemen's Letter for each location
of the Borrower that any Inventory is stored hereunder if so requested by the
Bank in its sole discretion. Such Landlord's Consents and Waiver of Lien and
Warehousemen's Letters shall be delivered to the Bank in form and substance
satisfactory to the Bank in its sole discretion within thirty (30) days of such
request, or such additional time as may be reasonably necessary while Borrower
uses commercially reasonable efforts to obtain such waiver or letter.

 

13

--------------------------------------------------------------------------------

 

 

6.

OBLIGATIONS SECURED.

 

Section 6.     OBLIGATIONS SECURED. The security interest granted hereby is to
secure payment and performance of all Revolving Loans and the Term Loan, debts,
liabilities and obligations of Borrower to Bank hereunder and also any and all
other debts, liabilities and obligations of Borrower to Bank of every kind and
description, direct or indirect, absolute or contingent, primary or secondary,
due or to become due, now existing or hereafter arising, including without
limitation those obligations under the Notes, i.e, that certain Revolving Note
in the maximum principal amount of Twenty-Five Million ($25,000,000.00) Dollars
from Borrower to Bank, and that certain Deferred Draw Term Note in the maximum
principal amount of Ten Million ($10,000,000.00) Dollars from the Borrower to
Bank, both being dated December 31, 2019, whether or not such obligations are
related to the transactions described in this Agreement, by class, or kind, or
whether or not contemplated by the parties at the time of the granting of this
security interest, regardless of how they arise or by what agreement or
instrument they may be evidenced or whether evidenced by any agreement or
instrument, and includes obligations to perform acts and refrain from taking
action as well as obligations to pay money including, without limitation, all
interest, fees, charges, expenses and overdrafts, and also including, without
limitation, all obligations and liabilities which Bank may incur or become
liable for, on account of, or as a result of, any transactions between Bank and
Borrower including any which may arise out of any Letter of Credit, acceptance
or similar instrument or obligation issued for the account of Borrower and also
including obligations arising out of any foreign exchange contracts, interest
rate swap, cap, floor or hedging agreements and all obligations of Borrower to
Bank arising out of or in connection with any Automated Clearing House ("ACH")
agreements relating to the processing of ACH transactions, together with the
fees, expenses, charges and other amounts owing or chargeable to Borrower under
the ACH agreements (all hereinafter called "Obligations").

 

7.

BORROWER’S PLACES OF BUSINESS, INVENTORY LOCATIONS AND RETURNS POLICY.

 

Section 7.01. Borrower warrants that Borrower has no places of business other
than that shown at the end of this Agreement, unless other places of business
are listed on Schedule “A”, annexed hereto, in which event Borrower represents
that it has additional places of business at those locations set forth on
Schedule “A”.

 

Section 7.02. Borrower’s principal executive office and the office where
Borrower keeps its records concerning its accounts, contract rights and other
property, is that shown at the end of this Agreement. All Inventory presently
owned by Borrower is stored at the locations (in excess of $50,000.00 per
location) set forth on Schedule “A”.

 

Section 7.03. Borrower will promptly notify Bank in writing of any change in the
location of any principal place of business or the location of any Inventory (in
excess of $50,000.00) or the establishment of any new place of business or
location of Inventory (in excess of $50,000.00) or office where its records are
kept which would be shown in this Agreement if it were executed after such
change.

 

Section 7.04. Borrower represents and warrants that it has described its returns
policy in writing to Bank and that it does now, and will continue to, apply such
policy consistently in the conduct of its business and agrees that it shall
notify Bank in writing before changing its policy or the application thereof.

 

14

--------------------------------------------------------------------------------

 

 

8.

BORROWER’S ADDITIONAL REPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants that:

 

Section 8.01. Starrett is duly organized, validly existing and in good standing
under the laws of the Commonwealth of Massachusetts as a corporation. Tru-Stone,
Kinemetric and Starrett Bytewise are duly organized, validly existing and in
good standing under the laws of the State of Delaware as a corporation. Each
Borrower shall hereafter remain in good standing in that state, and is duly
qualified and in good standing in every other state in which it is required to
be qualified, and shall hereafter remain duly qualified and in good standing in
every other state in which the failure to qualify or become licensed could have
a material adverse effect on the financial condition, business or operations of
the Borrower.

 

Section 8.02. Borrower’s exact legal name is as set forth in this Agreement and
Borrower will not undertake or commit to undertake any act which will result in
a change of Borrower’s legal name, without giving Bank at least thirty (30)
days’ prior written notice of the same.

 

Section 8.03. The execution, delivery and performance of this Agreement, and any
other document executed in connection herewith, are within the Borrower’s
powers, have been duly authorized, are not in contravention of law or the terms
of the Borrower’s Organizational Documents, or of any indenture, agreement or
undertaking to which the Borrower is a party or by which it or any of its
properties may be bound.

 

Section 8.04. All Organization Documents and all amendments thereto of Borrower
have been duly filed and are in proper order. All ownership interest of Borrower
outstanding was and is properly issued and all books and records of Borrower,
including but not limited to its minute books, Organization Documents and books
of account, are accurate and up to date and will be so maintained.

 

Section 8.05. The balance sheet of the Borrower as at June 28, 2008, and the
related statements of income and retained earnings of the Borrower for the
fiscal year then ended, and the accompanying footnotes, together with the
opinion thereon, dated September 11, 2008, of the independent certified public
accountants of the Borrower, and the interim balance sheet of the Borrower as at
March 29, 2009, and the related statement of income and retained earnings for
the nine (9) month period then ended, copies of which have been furnished to the
Bank, are complete and correct and fairly present the financial condition of the
Borrower as at such dates and the results of the operations of the Borrower for
the periods covered by such statements, all in accordance with GAAP consistently
applied (subject to year-end adjustments in the case of the interim financial
statements), and since March 29, 2009, there has been no material adverse change
in the condition (financial or otherwise), business, or operations of the
Borrower. There are no liabilities of the Borrower, fixed or contingent, which
are material but are not reflected in the financial statements or in the notes
thereto, other than liabilities arising in the ordinary course of business since
March 29, 2009. No information, exhibit, or report furnished by the Borrower to
the Bank in connection with the negotiation of this Agreement contained any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statement contained therein not materially misleading.

 

Section 8.06. Borrower owns all of the assets reflected in the most recent of
Borrower’s financial statements provided to Bank, except assets sold or
otherwise disposed of in the ordinary course of business since the date thereof,
and such assets together with any assets acquired since such date, including
without limitation the Collateral, are free and clear of any Lien, except (a)
the security interests and other encumbrances (if any) listed on Schedule “B”
annexed hereto, (b) those leases set forth on Schedule “C” annexed hereto, (c)
those liens permitted pursuant to Section 13.05 of this Agreement, (d) liens and
security interests in favor of Bank, or (e) Permitted Liens.

 

15

--------------------------------------------------------------------------------

 

 

Section 8.07. Borrower has made or filed all tax returns, reports and
declarations relating to any material tax liability required by any jurisdiction
to which it is subject (any tax liability which may result in a lien on any
Collateral being hereby deemed material); has paid all taxes shown or determined
to be due thereon except those being contested in good faith and which Borrower
has, prior to the date of such contest, identified in writing to Bank as being
contested; and has made adequate provision for the payment of all taxes so
contested, so that no lien will encumber any Collateral, and in respect of
subsequent periods.

 

Section 8.08. Borrower (a) is not subject to any restrictions in its
Organization Documents or other legal restriction, or any judgment, award,
decree, order, governmental rule or regulation or contractual restriction which
could have a material adverse effect on its financial condition, business or
prospects, and (b) is in compliance with its Organization Documents, all
contractual requirements by which it or any of its properties may be bound and
all applicable laws, rules and regulations (including without limitation those
relating to environmental protection) other than laws, rules or regulations the
validity or applicability of which it is contesting in good faith or provisions
of any of the foregoing the failure to comply with which cannot reasonably be
expected to materially adversely affect its financial condition, business or
prospects or the value of any Collateral.

 

Section 8.09. There is no action, suit, proceeding or investigation pending or,
to Borrower’s knowledge, threatened against or affecting it or any of its assets
before or by any court or other governmental authority which, if determined
adversely to it, would have a material adverse effect on its financial
condition, business or prospects or the value of any Collateral.

 

Section 8.10. Borrower is in compliance with ERISA; no Reportable Event has
occurred and is continuing with respect to any Plan; and it has no unfunded
vested liability under any Plan.

 

Section 8.11. Neither Borrower nor, to the knowledge of Borrower, any of its
Owners or Affiliates, is in violation of any laws relating to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

 

Section 8.12. Neither Borrower nor, to the knowledge of Borrower, any of its
Owners or Affiliates or other agent of Borrower acting or benefitting in any
capacity in connection with the transactions contemplated hereunder, is any of
the following: (a) a Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order; (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, the Executive Order; (c)
a Person with which Bank is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law; (d) a Person that commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Order;
or (e) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

 

16

--------------------------------------------------------------------------------

 

 

Section 8.13. Neither Borrower nor, to the knowledge of Borrower, any agent of
any of its Owners or Affiliates acting in any capacity in connection with the
transactions contemplated hereunder (a) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Person described in Section 8.12 above, (b) deals in, or
otherwise engages in any transaction relating to, any property or interest in
property blocked pursuant to the Executive Order, or (c) engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.

 

9.

SALES OF INVENTORY.

 

So long as Borrower is not in default hereunder, Borrower shall have the right,
in the regular course of business, to process and sell Borrower’s Inventory. A
sale in the ordinary course of business shall not include a transfer in total or
partial satisfaction of a debt.

 

10.

FINANCING STATEMENTS.

 

Borrower hereby irrevocably authorizes Bank to file in any Uniform Commercial
Code jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Collateral (i) as all assets of Borrower or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the Uniform Commercial Code of such
jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) contain any other information required by the Uniform Commercial
Code for the sufficiency or filing office acceptance of any financing statement
or amendment, including (i) whether Borrower is an organization, the type of
organization and any organization identification number issued to Borrower, and
(ii) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted Collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates.

 

11.

BORROWER’S REPORTS.

 

Section 11.01. By the last business day of each calendar month, with respect to
the prior month then-ended, Borrower shall submit to Bank (i) an aging report in
form satisfactory to Bank showing the amounts owing on all domestically-located
Accounts; and (ii) an aging report in form satisfactory to Bank showing the
amount of all domestic accounts payable, according to Borrower’s records as of
the close of such month, together with such other information as Bank may
require, all on a consolidating and consolidated basis. If Borrower’s monthly
aging reports are prepared by an accounting service or other agent, Borrower
hereby authorizes such service or agent to deliver such aging reports and any
other related documents to Bank.

 

17

--------------------------------------------------------------------------------

 

 

Section 11.02. By the last business day of each calendar month, with respect to
the prior month then-ended,, Borrower shall furnish to Bank a certificate
describing all of Borrower’s domestically-located Inventory by value based on
the lower of cost or market value, listing all Inventory by nature, quantity and
location, together with such other information as Bank may require, all on a
consolidating and consolidated basis.

 

Section 11.03. Borrower shall deliver to Bank all documents, as frequently as
indicated below, or at such other times as Bank may request, and all other
documents and information requested by Bank:

 

 

 

DOCUMENT

 

FREQUENCY DUE

 

(a)

 

A Borrowing Base Certificate, including cash receipts, credit memos, sales,
debit memos, the unpaid loan balance, new borrowing requests and the adjusted
loan balance

 

Monthly, by the last business day of each calendar month, with respect to the
prior month then-ended

 

(b)

 

Notice of noncompliance with the provisions of this Agreement

 

 

Immediately upon learning of such noncompliance, or if any representation or
warranty contained herein is no longer true or accurate

 

(c)

 

Compliance Certificate in the form annexed hereto as Exhibit 3

 

 

As soon as available and in any event within forty-five (45) days after the
close of each quarterly period of Borrower’s fiscal year

 

(d)

 

Management prepared interim consolidated and consolidating financial statements
including profit and loss, balance sheet and cash flow statements

 

 

On or before the last business day of each following month commencing with the
month of June 2020 to be received by July 31, 2020

 

Section 11.04. Borrower will furnish Bank as soon as available, and in any event
within forty-five (45) days after the close of each quarterly period of its
fiscal year, a balance sheet as of the end of such period, and a statement of
income and retained earnings for the period commencing at the end of the
previous fiscal year and ending with the end of such period, and a statement of
cash flows of Starrett and its consolidated subsidiaries for the portion of the
fiscal year ended with the last day of such period, including the Securities and
Exchange Commission Form 10-Q, all in reasonable detail and stating in
comparative form the respective figures for the corresponding date and period in
the previous fiscal year, and all prepared in accordance with GAAP, certified by
the chief financial officer of the Borrower (subject to year end adjustment),
said financials shall be on a consolidating and consolidated basis.

 

18

--------------------------------------------------------------------------------

 

 

Section 11.05. Borrower will furnish Bank, annually, as soon as available, and
in any event within one hundred twenty (120) days after the end of each fiscal
year of Starrett and its consolidated subsidiaries, audited financial statements
including a balance sheet as of the end of such fiscal year, and a statement of
income and retained earnings for such fiscal year, and a statement of cash flows
for such fiscal year, including the Securities and Exchange Commission Form
10-K, all in reasonable detail and stating in comparative form the respective
figures for the corresponding date and period in the prior fiscal year, and all
prepared in accordance with GAAP, all on a consolidating and consolidated basis
and accompanied by an unqualified opinion prepared by independent public
accountants selected by the Borrower and acceptable to Bank.

 

Section 11.06. Borrower will promptly, upon receipt thereof, deliver to Bank,
copies of any reports submitted to the Borrower by Borrower’s independent public
accountants in connection with the examination of the financial statements of
Starrett and its consolidated subsidiaries made by such accountants (the
so-called “Management Letter”).

 

Section 11.07. Borrower will furnish Bank as soon as possible, and in any event
within sixty (60) days after close of each fiscal year, a management-prepared
budget for the next twelve (12) months of Starrett and its consolidated
subsidiaries in form and content satisfactory to the Bank on a consolidating and
consolidated basis (the "Projections").

 

Section 11.08. In addition to the foregoing, the Borrower promptly shall provide
Bank with such other and additional information concerning the Borrower, the
Collateral, the operation of the Borrower’s business, and the Borrower’s
financial condition, including financial reports and statements, as Bank may
from time to time reasonably request from the Borrower. All financial
information provided Bank by the Borrower shall be prepared in accordance with
GAAP or generally accepted auditing principles (as applicable) applied
consistently in the preparation thereof and with prior periods to fairly reflect
the financial conditions of Starrett and its consolidated subsidiaries at the
close of, and its results of operations for, the periods in question.

 

12.

GENERAL AGREEMENTS OF BORROWER.

 

Section 12.01. Borrower agrees to keep all the Collateral insured with coverage
and in amounts not less than that usually carried by one engaged in a like
business (including business interruption insurance) with loss payable to Bank
and Borrower, as their interests may appear, hereby appointing Bank as attorney
for Borrower in obtaining, adjusting, settling and canceling such insurance and
endorsing any drafts. As further assurance for the payment and performance of
the Obligations, Borrower hereby assigns to Bank all sums, including returns of
unearned premiums, which may become payable under any policy of insurance on the
Collateral and Borrower hereby directs each insurance company issuing any such
policy to make payment of such sums directly to Bank.

 

Section 12.02. Bank or its agents have the right to inspect the Collateral and
all records pertaining thereto at reasonable intervals to be determined by Bank
and without hindrance or delay.

 

19

--------------------------------------------------------------------------------

 

 

Section 12.03. Although, as above set forth, Bank has a continuing security
interest in all of Borrower’s Collateral and in the proceeds thereof, Borrower
will at all times maintain as the minimum security hereunder a Borrowing Base
not less than the aggregate unpaid principal of all Revolving Loans made
hereunder including the aggregate amount undrawn on all Letters of Credit issued
hereunder and if Borrower fails to do so, Borrower will immediately make the
necessary reduction in the unpaid principal amount of said Revolving Loans so
that the sum of the Revolving Loans outstanding hereunder plus the amount
undrawn on Letters of Credit outstanding hereunder does not in the aggregate
exceed the Borrowing Base.

 

Section 12.04. Borrower will at all times keep accurate and complete records of
Borrower’s Inventory, Accounts and other Collateral, and Bank, or any of its
agents, shall have the right to call at Borrower’s place or places of business
at intervals to be determined by Bank, and without hindrance or delay, to
inspect, audit, check, and make extracts from any copies of the books, records,
journals, orders, receipts, correspondence which relate to Borrower’s Accounts,
and other Collateral or other transactions, between the parties thereto and the
general financial condition of Borrower and Bank may remove any of such records
temporarily for the purpose of having copies made thereof. Borrower shall pay to
Bank all reasonable audit fees, plus all travel and other expenses incurred in
connection with any such audit.

 

Section 12.05. Borrower will maintain a standard and modern system of accounting
which enables Borrower to produce financial statements in accordance with GAAP
and maintain records pertaining to the Collateral that contain information as
from time to time may be requested by Bank.

 

Section 12.06. Starrett and its subsidiaries will maintain its corporate
existence in good standing and comply with all laws and regulations of the
United States or of any state or states thereof or of any political subdivision
thereof, or of any governmental authority which may be applicable to it or to
its business except where the failure to comply with which cannot reasonably be
expected to materially adversely effect its financial condition, business or
prospects or the value of any Collateral.

 

Section 12.07. Starrett and its subsidiaries will pay all real and personal
property taxes, assessments and charges and all franchises, income,
unemployment, old age benefits, withholding, sales and other taxes assessed
against it, or payable by it at such times and in such manner as to prevent any
penalty from accruing or any lien or charge from attaching to its property.

 

Section 12.08. Bank’s auditors may in the name of others communicate with
account debtors in order to verify with them to Bank’s satisfaction the
existence, amount and terms of any Accounts, and upon the occurrence of an Event
of Default the Bank may in its own name communicate with account debtors in
order to verify with them to Bank’s satisfaction the existence, amount and terms
of any Accounts.

 

Section 12.09. This Agreement may but need not be supplemented by separate
assignments of Accounts and if such assignments are given the rights and
security interests given thereby shall be in addition to and not in limitation
of the rights and security interests given by this Agreement.

 

20

--------------------------------------------------------------------------------

 

 

Section 12.10. If any of Borrower’s Accounts arise out of contracts with the
United States or any department, agency, or instrumentality thereof when Bank
has perfected its security interest in the Collateral, Borrower will immediately
notify Bank thereof in writing and execute any instruments and take any steps
required by Bank in order that all monies due and to become due under such
contracts shall be assigned to Bank and notice thereof given to the Government
under the Federal Assignment of Claims Act.

 

Section 12.11. If any of Borrower’s Accounts should be evidenced by promissory
notes, trade acceptances, or other instruments for the payment of money when
Bank has perfected its security interest in the Collateral, Borrower will
immediately deliver same to Bank, appropriately endorsed to Bank’s order and,
regardless of the form of such endorsement, Borrower hereby waives presentment,
demand, notice of dishonor, protest and notice of protest and all other notices
with respect thereto.

 

Section 12.12. If any material goods are at any time in the possession of a
bailee when Bank has perfected its security interest in the Collateral, Borrower
shall promptly notify Bank thereof and, if requested by Bank, shall, promptly
obtain an acknowledgment from the bailee, in form and substance satisfactory to
Bank, that the bailee holds such Collateral for the benefit of Bank and shall
act upon the instructions of Bank, without the further consent of Borrower.

 

Section 12.13. If Borrower is at any time a beneficiary under a letter of credit
now or hereafter issued in favor of Borrower, Borrower shall promptly notify
Bank thereof and, at the request and option of Bank, Borrower shall, pursuant to
an agreement in form and substance satisfactory to Bank, either (a) arrange for
the issuer and any confirmer of such letter of credit to consent to an
assignment to Bank of the proceeds of any drawing under the letter of credit, or
(b) arrange for Bank to become the transferee beneficiary of the letter of
credit, with Bank agreeing, in each case, that the proceeds of any drawing under
the letter of credit are to be applied in the same manner as any other payment
on an Account.

 

Section 12.14. If Borrower shall at any time hold or acquire a commercial tort
claim when Bank has perfected its security interest in the Collateral, Borrower
shall immediately notify Bank in a writing signed by Borrower of the brief
details thereof and grant to Bank in such writing a security interest therein,
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance satisfactory to Bank.

 

Section 12.15. Borrower will promptly pay when due all taxes and assessments
upon the Collateral or for its use or operation or upon this Agreement, or upon
any note or notes evidencing the Obligations, including without limitation the
Notes, and will, at the request of Bank, promptly furnish Bank the receipted
bills therefor. At its option, Bank may at any time discharge taxes, liens or
security interests or other encumbrances at any time levied or placed on the
Collateral, may pay for insurance on the Collateral and may pay for the
maintenance and preservation of the Collateral. Borrower agrees to reimburse
Bank on demand for any payments made, or any expenses incurred by Bank pursuant
to the foregoing authorization, and upon failure of the Borrower so to reimburse
Bank, any such sums paid or advanced by Bank shall be deemed secured by the
Collateral and constitute part of the Obligations.

 

Section 12.16. Borrower will immediately notify Bank upon receipt of
notification of any potential or known release or threat of release of Hazardous
Substance from any site operated by Starrett and its subsidiaries of the
incurrence of any expense or loss in connection therewith or with the Borrower’s
obtaining knowledge of any investigation, action or the incurrence of any
expense or loss by any governmental authority in connection with the assessment,
containment or removal of any Hazardous Substance for which expense or loss the
Borrower may be liable.

 

21

--------------------------------------------------------------------------------

 

 

Section 12.17. Except for Bank’s gross negligence or willful misconduct,
Borrower will indemnify and save Bank harmless from all loss, costs, damage,
liability or expenses (including, without limitation, court costs and reasonable
attorneys’ fees) that Bank may sustain or incur by reason of defending or
protecting this security interest or the priority thereof or enforcing the
Obligations, or in the prosecution or defense of any action or proceeding
concerning any matter growing out of or in connection with this Agreement and/or
any other documents now or hereafter executed in connection with this Agreement
and/or the Obligations and/or the Collateral. This indemnity shall survive the
repayment of the Obligations and the termination of Bank’s agreement to make
Revolving Loans available to Borrower and the termination of this Agreement.

 

Section 12.18. At the option of Bank, Borrower will furnish to Bank, from time
to time, within five (5) days after the accrual in accordance with applicable
law of Starrett and its subsidiaries’ obligation to make deposits for F.I.C.A.
and withholding taxes and/or sales taxes, proof satisfactory to Bank that such
deposits have been made as required.

 

Section 12.19. Should Borrower fail to make any of such deposits or furnish such
proof then Bank may, in its sole and absolute discretion, (a) make any of such
deposits or any part thereof, (b) pay such taxes, or any part thereof, or (c)
set up such reserves as Bank, in its judgment, shall deem necessary to satisfy
the liability for such taxes. Each amount so deposited or paid shall constitute
an advance under the terms hereof, repayable on demand with interest, as
provided herein, and secured by all Collateral and any other property at any
time pledged by Borrower with Bank. Nothing herein shall be deemed to obligate
Bank to make any such deposit or payment or set up such reserve and the making
of one or more of such deposits or payments or the setting up of such reserve
shall not constitute (a) an agreement on Bank’s part to take any further or
similar action, or (b) a waiver of any default by Borrower under the terms
hereof.

 

Section 12.20. All advances by Bank to Borrower under this Agreement and under
any other agreement constitute one general revolving fluctuating loan, and all
indebtedness of Borrower to Bank under this and under any other agreement
constitute one general Obligation. Each advance to Borrower hereunder or
otherwise shall be made upon the security of all of the Collateral held and to
be held by Bank. It is distinctly understood and agreed that all of the rights
of Bank contained in this Agreement shall likewise apply, insofar as applicable,
to any modification of or supplement to this Agreement and to any other
agreements between Bank and Borrower. The entire Obligation of Borrower to Bank
shall become due and payable when payments become due and payable hereunder upon
termination of this Agreement.

 

Section 12.21. Borrower will, at its expense, upon request of Bank promptly and
duly execute and deliver such documents and assurances and take such actions as
may be necessary or desirable or as Bank may request in order to correct any
defect, error or omission which may at any time be discovered or to more
effectively carry out the intent and purpose of this Agreement and to establish,
perfect and protect Bank’s security interest, rights and remedies created or
intended to be created hereunder, other than deposit accounts maintained with
banks or other depositary institutions other than Bank. Without limiting the
generality of the above, Borrower will, at all times when Bank has perfected its
security interest in the Collateral, join with Bank in executing financing and
continuation statements pursuant to the UCC or other notices appropriate under
applicable Federal or state law in form satisfactory to Bank and filing the same
in all public offices and jurisdictions wherever and whenever requested by Bank.

 

22

--------------------------------------------------------------------------------

 

 

Section 12.22. Borrower shall perform any and all further steps requested by
Bank to perfect Bank’s security interest in Inventory,

 

Section 12.23. [Reserved.]

 

Section 12.24. Bank shall be Borrower’s main bank of deposit. For each other
deposit account that Borrower at any time opens or maintains, Borrower shall, at
Bank’s request and option in connection with a future amendment or modification
to this Agreement, pursuant to an agreement in form and substance satisfactory
to Bank, either (a) cause the depositary bank to agree to comply at any time
with instructions from Bank to such depositary bank directing the disposition of
funds from time to time credited to such deposit account, without further
consent of Borrower, or (b) arrange for Bank to become the customer of the
depositary bank with respect to the deposit account, with Borrower being
permitted, only with the consent of Bank, to exercise rights to withdraw funds
from such deposit account. Bank agrees with Borrower that Bank shall not give
any such instructions or withhold any withdrawal rights from Borrower, unless an
Event of Default has occurred and is continuing, or, after giving effect to any
withdrawal not otherwise permitted by this Agreement would occur. The provisions
of this paragraph shall not apply to (a) any deposit account for which Borrower,
the depositary bank and Bank have entered into a cash collateral agreement
specially negotiated among Borrower, the depositary bank and Bank for the
specific purpose set forth therein, (b) deposit accounts specially and
exclusively used for sales taxes and other trust fund taxes, payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of
Borrower’s salaried employees.

 

Section 12.25. Borrower hereby grants to Bank for a term to commence on the date
of this Agreement and continuing thereafter until all debts and Obligations of
any kind or character owing from Borrower to Bank are fully paid and discharged,
the right to use all premises or places of business which Borrower presently has
or may hereafter have and where any of the Collateral may be located, at a total
rental for the entire period of $1.00. Bank agrees not to exercise the rights
granted in this paragraph unless and until Bank determines to exercise its
rights against the Collateral. In connection with the Bank’s exercise of the
Bank’s rights after the occurrence of an Event of Default, the Bank may enter
upon, occupy and use any premises owned or occupied by the Borrower, and may
exclude the Borrower from such premises or portion thereof as may have been so
entered upon, occupied, or used by the Bank. The Bank shall not be required to
remove any of the Collateral from any such premises upon the Bank’s taking
possession thereof, and may render any Collateral unusable to the Borrower. In
no event shall the Bank be liable to the Borrower beyond the rental specified
above for use or occupancy by the Bank of any premises pursuant to this
Agreement.

 

Section 12.26. Borrower hereby grants to Bank for a term to commence on the date
of this Agreement and continuing thereafter until all debts and Obligations of
any kind or character owed to Bank are fully paid and discharged, a
non−exclusive irrevocable royalty−free license in connection with Bank’s
exercise of its rights hereunder, to use, apply or affix any trademark, trade
name logo or the like and to use any patents, in which the Borrower now or
hereafter has rights, which license may be used by Bank upon and after the
occurrence of any one or more of the Events of Default, provided, however, that
such use by Bank shall be suspended if such Events of Default are cured. This
license shall be in addition to, and not in lieu of, the inclusion of all of
Borrower’s trademarks, servicemarks, tradenames, logos, goodwill, patents,
franchises and licenses in the Collateral; in addition to the right to use said
Collateral as provided in this paragraph, Bank shall have full right to exercise
any and all of its other rights regarding Collateral with respect to such
trademarks, servicemarks, tradenames, logos, goodwill, patents, franchises and
licenses.

 

23

--------------------------------------------------------------------------------

 

 

Section 12.27. Any and all deposits (whether demand or time deposits) or other
sums at any time credited by or due from Bank to Borrower shall at all times
constitute additional security for the Obligations, and may be set−off against
any Obligations at any time following the occurrence of an Event of Default or
an event which with notice or the lapse of time, or both, would constitute an
Event of Default whether or not they are then due or other security held by Bank
is considered by Bank to be adequate. Any and all instruments, documents,
policies and certificates of insurance, securities, goods, accounts, choses in
action, general intangibles, chattel papers, cash, property and the proceeds
thereof (whether or not the same are Collateral or proceeds thereof hereunder)
owned by Borrower or in which Borrower has an interest, which now or hereafter
are at any time in possession or control of Bank or in transit by mail or
carrier to or from Bank or in the possession of any third party acting in Bank’s
behalf, without regard to whether Bank received the same in pledge, for
safekeeping, as agent for collection or transmission or otherwise or whether
Bank had conditionally released the same, shall constitute additional security
for the Obligations and may be applied at any time following the occurrence of
an Event of Default or an event which with notice or the lapse of time, or both,
would constitute an Event of Default, to any Obligations which are then owing,
whether due or not due. Bank shall be entitled to presume, in the absence of
clear and specific written notice to the contrary hereinafter provided by
Borrower to Bank, that any and all deposits maintained by Borrower with Bank are
general accounts as to which no Person other than Borrower has any legal or
equitable interest whatsoever.

 

Section 12.28. Borrower shall pay to Bank on demand any and all reasonable
counsel fees and other expenses incurred by Bank in connection with the
preparation, interpretation, enforcement, administration or amendment of this
Agreement, or of any documents relating thereto, and any and all expenses,
including, but not limited to, a collection charge on all Accounts collected,
all attorneys’ fees and expenses, and all other expenses of like or unlike
nature which may be expended by Bank to obtain or enforce payment of any Account
either as against the account debtor, Borrower, or any guarantor or surety of
Borrower or in the prosecution or defense of any action or concerning any matter
growing out of or connected with the subject matter of this Agreement, the
Obligations or the Collateral or any of Bank’s rights or interests therein or
thereto, including, without limiting the generality of the foregoing, any
counsel fees or expenses incurred in any bankruptcy or insolvency proceedings
and all costs and expenses incurred or paid by Bank in connection with the
administration, supervision, protection or realization on any security held by
Bank for the debt secured hereby, whether such security was granted by Borrower
or by any other Person primarily or secondarily liable (with or without
recourse) with respect to such debt, and all costs and expenses incurred by Bank
in connection with the defense, settlement or satisfaction of any action, claim
or demand asserted against Bank in connection with the debt secured hereby, all
of which amounts shall be considered advances to protect Bank’s security, and
shall be secured hereby. At its option, and without limiting any other rights or
remedies, Bank may at any time pay or discharge any taxes, liens, security
interests or other encumbrances at any time levied against or placed on any of
the Collateral, and may procure and pay any premiums on any insurance required
to be carried by Borrower, and provide for the maintenance and preservation of
any of the Collateral, and otherwise take any action reasonably deemed necessary
to Bank to protect its security, and all amounts expended by Bank in connection
with any of the foregoing matters, including reasonable attorneys’ fees, shall
be considered obligations of Borrower and shall be secured hereby.

 

24

--------------------------------------------------------------------------------

 

 

Section 12.29. Borrower does hereby make, constitute and appoint any officer or
agent of Bank as Borrower’s true and lawful attorney−in−fact, with power to
endorse the name of Borrower or any of Borrower’s officers or agents upon any
notes, checks, drafts, money orders, or other instruments of payment (including
payments payable under any policy of insurance on the Collateral) or Collateral
that may come into possession of Bank in full or part payment of any amounts
owing to Bank; to sign and endorse the name of Borrower or any of Borrower’s
officers or agents upon any invoice, freight or express bill, bill of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with Accounts, and any instrument or
documents relating thereto or to Borrower’s rights therein; to give written
notice to such office and officials of the United States Post Office to effect
such change or changes of address so that all mail addressed to Borrower may be
delivered directly to Bank; granting upon Borrower’s said attorney full power to
do any and all things necessary to be done in and about the premises as fully
and effectually as Borrower might or could do, and hereby ratifying all that
said attorney shall lawfully do or cause to be done by virtue hereof. Neither
Bank nor the attorney shall be liable for any acts or omissions nor for any
error of judgment or mistake, except for their gross negligence or willful
misconduct. This power of attorney shall be irrevocable for the term of this
Agreement and all transactions hereunder and thereafter as long as Borrower may
be indebted to Bank.

 

Section 12.30. Borrower covenants and agrees that during the term of this
Agreement, neither Borrower nor any of its Owners or Affiliates shall, directly
or indirectly, by operation of law or otherwise, knowingly cause or permit (a)
any of the funds or properties of Borrower or any of its Owners or Affiliates
that are used to repay the Revolving Loans to constitute property of, or be
beneficially owned directly or indirectly by, any Person subject to sanctions or
trade restrictions under United States law (“Embargoed Person” or “Embargoed
Persons”) that is identified on (i) the “List of Specially Designated Nationals
and Blocked Persons” (the “SDN List”) maintained by OFAC and/or on any other
similar list (“Other List”) maintained by OFAC pursuant to any authorizing
statutes including, but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and any Executive Order or regulation promulgated thereunder,
with the result that the investment in Borrower (whether directly or indirectly)
is prohibited by law, or the Revolving Loans made by Bank would be in violation
of law, or (ii) the Executive Order, any related enabling legislation or any
other similar Executive Orders, or (b) any Embargoed Person to have any direct
or indirect interest, or any nature whatsoever in Borrower or any of its Owners
or Affiliates, with the result that the investment in Borrower (whether directly
or indirectly) is prohibited by law or any of the transactions contemplated
hereunder is in violation of law.

 

Section 12.31. Borrower will maintain its primary deposit account at the Bank
which will be swept on a daily basis by the Bank and applied to the Borrower’s
Obligations to the Bank with respect to principal and interest on the Revolving
Loans. Bank will credit (conditional upon final collection) all such payments
against the principal or interest of any Revolving Loans secured hereby;
provided, however, for the purpose of computing interest, any items requiring
clearance or payment shall not be considered to have been credited against any
Revolving Loans secured hereby until two (2) business days after receipt by Bank
of any such items. The order and method of such application shall be in the sole
discretion of Bank and any portion of such funds which Bank elects not to so
apply shall be paid over from time to time by Bank to Borrower.

 

25

--------------------------------------------------------------------------------

 

 

13.

BORROWER’S NEGATIVE COVENANTS. Borrower will not at any time:

 

Section 13.01. Permit, for the twelve-month period ending on the last day of any
fiscal quarter of the Borrower commencing with the twelve month period ending
September 30, 2020, its Fixed Charge Coverage Ratio to be less than 1.15 to 1,
such covenant to be measured on a consolidated basis;

 

Section 13.02. Permit, for Starrett’s fiscal year ending June 30, 2020, the
aggregate amount of funded and unfunded Capital Expenditures for Starrett and
its consolidated subsidiaries to exceed $10,125,000;

 

Section 13.03. [Reserved];

 

Section 13.04. [Reserved];

 

Section 13.05. Issue evidence of Debt or suffer to exist Debt in addition to the
Obligations, except, subject to documentation on commercially reasonable terms
(a) Debt for money borrowed from the Brazilian Banks which in the aggregate
shall not exceed the sum of Fifteen Million ($15,000,000) Dollars, or (b) Debt
or liabilities of Borrower other than for money borrowed, incurred or arising in
the ordinary course of business;

 

Section 13.06. Use such proceeds of the Revolving Loans made hereunder in excess
of Two Million ($2,000,000) Dollars in the aggregate for acquisitions;

 

Section 13.07. Sell, assign, exchange or otherwise dispose of any of the
Collateral, other than Inventory consisting of (a) scrap, waste, defective goods
and the like; (b) obsolete goods; (c) finished goods sold in the ordinary course
of business or any interest therein to any individual, partnership, trust or
other corporation; and (d) Equipment which is no longer required or deemed
necessary for the conduct of Borrower’s business, so long as Borrower receives
therefor a sum substantially equal to such Equipment’s fair value;

 

Section 13.08. Create, permit to be created or suffer to exist any Lien upon any
of the Collateral or any other property of Borrower, now owned or hereafter
acquired, except: (a) landlords’, carriers’, warehousemen’s, mechanics’ and
other similar liens arising by operation of law in the ordinary course of
Borrower’s business; (b) arising out of pledge or deposits under worker’s
compensation, unemployment insurance, old age pension, social security,
retirement benefits or other similar legislation; (c) purchase money Liens
arising in the ordinary course of business (so long as the Debt secured thereby
does not exceed the lesser of the cost or fair market value of the property
subject thereto, and such Lien extends to no other property); (d) Liens for
unpaid taxes that are either (i) not yet due and payable, or (ii) the subject of
Permitted Protests; (e) Liens which are the subject of Permitted Protests; (f)
those Liens and encumbrances set forth on Schedule “B” or Schedule “C” annexed
hereto; and (g) in favor of Bank (hereinafter, collectively, “Permitted Liens”);

 

26

--------------------------------------------------------------------------------

 

 

Section 13.09. Pay or make any distributions on account of any class of
ownership interest in Borrower in cash or in property (other than additional
ownership interests) if at the time of any proposed distribution there exists an
Event of Default under Borrower's Fixed Charge Coverage Ratio (as defined and
calculated in accordance with Section 13.01 hereof) or if the making of such
distribution would cause an Event of Default under the Borrower's Fixed Charge
Coverage Ratio, or redeem, purchase or otherwise acquire, directly or
indirectly, any of the ownership interests in Borrower;

 

Section 13.10. Make any loans or advances to any Person, including, without
limitation, Borrower’s directors, officers and employees, in an aggregate amount
exceeding $500,000.00 at any time, except advances to officers or employees with
respect to expenses incurred by them in the ordinary course of their duties
which are properly reimbursable by Borrower and intercompany loans between each
of the entities constituting the Borrower;

 

Section 13.11. Assume, guaranty, endorse or otherwise become directly or
contingently liable in respect of (including without limitation by way of
agreement, contingent or otherwise, to purchase, provide funds to or otherwise
invest in a debtor or otherwise to assure a creditor against loss), any
indebtedness (except as set forth on Exhibit 13.11 and guarantees by endorsement
of instruments for deposit or collection in the ordinary course of business and
guarantees in favor of Bank) of any individual, partnership, trust or other
corporation;

 

Section 13.12. (a) Use any Revolving Loan proceeds to purchase or carry any
“margin stock” (as defined in Regulation U of the Board of Governors of the
Federal Reserve System) or (b) invest in or purchase any stock or securities of
any individual, partnership, trust or other corporation except (x) readily
marketable direct obligations of, or obligations guaranteed by, the United
States of America or any agency thereof or (y) time deposits with or
certificates of deposit issued by the Bank;

 

Section 13.13. Enter into any lease or other transaction with any Owner, officer
or Affiliate on terms any less favorable than those which might be obtained at
the time from Persons who are not such a Owner, officer or Affiliate;

 

Section 13.14. Sell, transfer or otherwise dispose of any stock of any
subsidiary of Borrower; or

 

Section 13.15. (a) Merge or consolidate with or into any Person, (b) enter into
any joint venture or partnership with any Person; (c) convey, lease or sell all
or any material portion of its property or assets or business to any other
Person, except for the sale of Inventory in the ordinary course of its business;
or (d) convey, lease or sell any of its assets to any Person for less than the
fair market value thereof.

 

Section 13.16. Permit the sum of Borrower's: (i) consolidated cash plus (ii)
Liquid Investments plus (iii) Borrower's availability under the Borrowing Base
for the Revolving Loan to be less than Seven Million Five Hundred Thousand
($7,500,000.00) Dollars at any time, such covenant to be measured on a
consolidated basis.

 

27

--------------------------------------------------------------------------------

 

 

14.

DEFAULT.

 

Section 14.01. Upon the occurrence of any one or more of the following events
(herein, “Events of Default”), Bank may decline to make any or all further
Revolving Loans hereunder or under any other agreements with Borrower, any and
all Obligations of the Borrower to Bank shall become immediately due and
payable, at the option of Bank and without notice or demand. The occurrence of
any such Event of Default shall also constitute, without notice or demand, a
default under all other agreements between Bank and the Borrower and instruments
and papers given Bank by the Borrower, whether such agreements, instruments, or
papers now exist or hereafter arise, namely:

 

(a)     The failure by the Borrower to pay when due any principal or interest
due pursuant to the Notes or this Agreement.

 

(b)     The failure by the Borrower to pay within five (5) business days after

due any other Obligations, including without limitation any fees, costs, and
expenses due pursuant to the Notes or this Agreement

 

(c)     Default by the Borrower in the observance or performance of any of the
covenants or agreements of the Borrower contained in Sections 11 (excepting
Sections 11.01, 11.02 and 11.03(d)), 13 and 15.08 of this Agreement.

 

(d)     The failure by the Borrower to promptly, punctually and faithfully
perform, or observe any term, covenant or agreement on its part to be performed
or observed pursuant to any of the provisions of this Agreement, other than
those described in Sections 2, 11, 12.24, 13 or 15.08 as outlined above, or in
any other agreement with Bank which is not remedied within (i) with respect to
any covenant or agreement described in Sections 11.01, 11.02 and 11.03(d), and
any covenant or agreement described in the Modification Agreement, five (5)
business days or (ii) with respect to any other term, covenants or agreement,
thirty (30) days after the earlier of (i) notice thereof by Bank to Borrower, or
(ii) the date Borrower was required to give notice to Bank pursuant to Section
11.01(b).

 

(e)     The determination by Bank that any representation or warranty
heretofore, now or hereafter made by the Borrower to Bank, in any documents,
instrument, agreement, or paper was not true or accurate when given in any
material respect.

 

(f)     The occurrence of any event such that any material indebtedness of the
Borrower from any lender other than Bank has been accelerated.

 

(g)     The occurrence of any event which would cause a lien creditor, as that
term is defined in Section 9−301 of the Code, to take priority over advances
made by Bank at such time as the Bank has a perfected security interest in the
Collateral.

 

(h)     A filing against or relating to the Borrower of (i) a federal tax lien
in favor of the United States of America or any political subdivision of the
United States of America, or (ii) a state tax lien in favor of any state of the
United States of America or any political subdivision of any such state.

 

28

--------------------------------------------------------------------------------

 

 

(i)     Any act by, against, or relating to the Borrower, or its property or
assets, which act constitutes the application for, consent to, or sufferance of
the appointment of a receiver, trustee or other Person, pursuant to court action
or otherwise, over all, or any part of the Borrower’s property.

 

(j)     The granting of any trust mortgage or execution of an assignment for the
benefit of the creditors of the Borrower, or the occurrence of any other
voluntary or involuntary liquidation or extension of debt agreement for the
Borrower; the failure by the Borrower to generally pay the debts of the Borrower
as they mature; adjudication of bankruptcy or insolvency relative to the
Borrower; the entry of an order for relief or similar order with respect to the
Borrower in any proceeding pursuant to the Bankruptcy Code or any other federal
Bankruptcy law; the filing of any complaint, application, or petition by or
against the Borrower initiating any matter in which the Borrower is or may be
granted any relief from the debts of the Borrower pursuant to the Bankruptcy
Code or any other insolvency statute or procedure; the calling or sufferance of
a meeting of creditors of the Borrower; the meeting by the Borrower of a formal
or informal creditor’s committee; the offering by or entering into by the
Borrower of any composition, extension or any other arrangement seeking relief
or extension for the debts of the Borrower, or the initiation of any other
judicial or non−judicial proceeding or agreement by, against or including the
Borrower which seeks or intends to accomplish a reorganization or arrangement
with creditors.

 

(k)     The entry of any uninsured judgment(s) against Borrower in excess of
$1,000,000.00, which judgment(s) is not satisfied or appealed from (with
execution or similar process stayed) within fifteen (15) days of its entry.

 

(l)     The entry of any court order which enjoins, restrains or in any way
prevents the Borrower from conducting all or any part of its business affairs in
the ordinary course of business.

 

(m)     The service of any process upon Bank seeking to attach by trustee
process any funds of the Borrower on deposit with Bank.

 

(n)     The occurrence of any material uninsured loss, theft, damage or
destruction to any material asset(s) of the Borrower.

 

(o)     Any act by or against, or relating to the Borrower or its assets
pursuant to which any creditor of the Borrower seeks to reclaim or repossess or
reclaims or repossesses all or a portion of the Borrower’s assets.

 

(p)     The termination of existence, dissolution, or liquidation of the
Borrower, or the ceasing to carry on actively any substantial part of Borrower’s
current business.

 

29

--------------------------------------------------------------------------------

 

 

(q)     This Agreement shall, at any time during which Bank has perfected its
security interest in the Collateral and for any reason, cease (i) to create a
valid and perfected first priority security interest in and to the property
purported to be subject to this Agreement (other than deposit accounts
maintained with banks or other depositary institutions other than Bank or
Collateral perfected through filings in real estate filing offices); or (ii) to
be in full force and effect or shall be declared null and void, or the validity
or enforceability hereof shall be contested by the Borrower or any guarantor of
the Borrower denies it has any further liability or obligation hereunder.

 

(r)     Any of the following events occur or exist with respect to the Borrower
or any ERISA affiliate: (i) any “prohibited transaction” (as defined in Section
406 of ERISA or Section 4975 of the Internal Revenue Code) involving any Plan;
(ii) any “reportable event” (as defined in Section 4043 of ERISA and the
regulations issued under such Section) shall occur with respect to any Plan;
(iii) the filing under Section 4041 of ERISA of a notice of intent to terminate
any Plan or the termination of any Plan; (iv) any event or circumstance exists
which might constitute grounds entitling the Pension Benefit Guaranty
Corporation (PBGC) to institute proceedings under Section 4042 of ERISA for the
termination of, or for the appointment of a trustee to administer, any Plan, or
the institution by the PBGC of any such proceedings; (v) or partial withdrawal
under Section 4201 or 4204 of ERISA from a Multiemployer Plan or the
reorganization, insolvency, or termination of any Multiemployer Plan; and in
each case above, such event or condition, together with all other events or
conditions, if any, could in the opinion of Bank subject the Borrower to any
tax, penalty, or other liability to a Plan, a Multiemployer Plan, the PBGC, or
otherwise.

 

(s).   The occurrence of an event of default under the Term Loan.

 

Section 14.02. Upon the filing of any complaint, application, or petition by or
against the Borrower initiating any matter in which the Borrower is or may be
granted any relief from the debts of the Borrower pursuant to the Bankruptcy
Code, Bank’s obligation hereunder shall be canceled immediately, automatically,
and without notice, and all Obligations of the Borrower then outstanding shall
become immediately due and payable without presentation, demand, or notice of
any kind to the Borrower.

 

 SECTION 15.

RIGHTS AND REMEDIES UPON DEFAULT; SET-OFF; EXPENSES; POWER OF ATTORNEY.

 

Upon the occurrence of an Event of Default, the Bank shall have the following
rights and remedies, certain of which are predicated upon the Bank having
perfected its security interest in the Collateral.

 

Section 15.01. Bank may declare any obligation Bank may have hereunder to be
cancelled, declare all Obligations of Borrower to be due and payable and proceed
to enforce payment of the Obligations and to exercise any and all of the rights
and remedies afforded to Bank by the UCC or under the terms of this Agreement or
otherwise. In addition, upon the occurrence of an Event of Default, if Bank
proceeds to enforce payment of the Obligations, Borrower shall be obligated to
deliver to Bank cash collateral in an amount equal to the aggregate amounts then
undrawn on all outstanding Letters of Credit or acceptances issued or guaranteed
by Bank for the account of Borrower, and Bank may proceed to enforce payment of
the same and to exercise all rights and remedies afforded to Bank by the UCC or
under the terms of this Agreement or otherwise. Upon the occurrence of, and
during the continuance of, an Event of Default, the Borrower, as additional
compensation to the Bank for its increased credit risk, promises to pay interest
on all Obligations (including, without limitation, principal, whether or not
past due, past due interest and any other amounts past due under this Agreement)
at a per annum rate of four (4%) percent greater than the rate of interest then
specified in Section 2.03 of this Agreement.

 

30

--------------------------------------------------------------------------------

 

 

Section 15.02. In connection with the Bank’s exercise of the Bank’s rights under
this Agreement, the Bank may enter upon, occupy and use any premises owned or
occupied by the Borrower, and may exclude the Borrower from such premises or
portion thereof as may have been so entered upon, occupied, or used by the Bank.
The Bank shall not be required to remove any of the Collateral from any such
premises upon the Bank’s taking possession thereof, and may render any
Collateral unusable to the Borrower. In no event shall the Bank be liable to the
Borrower for use or occupancy by the Bank of any premises pursuant to this
Agreement.

 

Section 15.03. Any sale or other disposition of the Collateral may be at public
or private sale upon such terms and in such manner as the Bank deems advisable,
having due regard to compliance with any statute or regulation which might
affect, limit or apply to the Bank’s disposition of the Collateral. The Bank may
conduct any such sale or other disposition of the Collateral upon the Borrower’s
premises. Unless the Collateral is perishable or threatens to decline speedily
in value, or is of a type customarily sold on a recognized market (in which
event the Bank shall provide the Borrower with such notice as may be practicable
under the circumstances), the Bank shall give the Borrower at least the greater
of the minimum notice required by law or seven (7) days prior written notice of
the date, time and place of any proposed public sale, and of the date after
which any private sale or other disposition of the Collateral may be made. The
Bank may purchase the Collateral, or any portion of it at any such sale.

 

Section 15.04. If the Bank sells any of the Collateral on credit, the Borrower
will be credited only with payments actually made by the purchaser of such
Collateral and received by the Bank. If the purchaser fails to pay for the
Collateral, the Bank may re-sell the Collateral and the Borrower shall be
credited with the proceeds of the sale.

 

Section 15.05. The Bank may require the Borrower to assemble the Collateral and
make it available to the Bank at the Borrower’s sole risk and expense at a place
or places which are reasonably convenient to both the Bank and the Borrower.

 

Section 15.06. Borrower shall deliver to Bank, daily, a schedule in form and
content satisfactory to Bank describing the invoices issued by Borrower since
the last schedule submitted to Bank. The schedules to be provided under this
subsection are solely for the convenience of Bank in administering this
Agreement and maintaining records of the Collateral. Borrower’s failure to
provide Bank with any such schedule shall not affect the security interest of
Bank in such Accounts.

 

Section 15.07. [Reserved].

 

Section 15.08. [Reserved].

 

31

--------------------------------------------------------------------------------

 

 

Section 15.09. Bank may at any time notify account debtors that Collateral has
been assigned to Bank and that payments shall be made directly to or as directed
by Bank. Upon request of Bank at any time, Borrower will so notify such account
debtors and will indicate on all billings to such account debtors that their
Accounts must be paid directly to or as directed by Bank. Bank shall have full
power to collect, compromise, endorse, sell or otherwise deal with the
Collateral or proceeds thereof in its own name or in the name of Borrower.

 

16.

WAIVER OF JURY TRIAL.

 

BORROWER AND BANK EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT IT MAY HAVE OR HEREAFTER HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.
Borrower hereby certifies that neither Bank nor any of its representatives,
agents or counsel has represented, expressly or otherwise, that Bank would not,
in the event of any such suit, action or proceeding, seek to enforce this waiver
of right to trial by jury. Borrower acknowledges that it has read the provisions
of this Agreement and in particular, this section; has consulted legal counsel;
understands the right it is granting in this Agreement and is waiving in this
section in particular; and makes the above waiver knowingly, voluntarily and
intentionally.

 

17.

CONSENT TO JURISDICTION.

 

Borrower and Bank agree that any action or proceeding to enforce or arising out
of this Agreement may be commenced in any court of the Commonwealth of
Massachusetts sitting in the county of Suffolk, or in the District Court of the
United States for the District of Massachusetts, and Borrower waives personal
service of process and agrees that a summons and complaint commencing an action
or proceeding in any such court shall be properly served and confer personal
jurisdiction if served by registered or certified mail to Borrower, or as
otherwise provided by the laws of the Commonwealth of Massachusetts or the
United States of America.

 

18.

TERMINATION.

 

(a)     Unless renewed in writing, this Agreement shall terminate on April 30,
2022 (the "Termination Date"), and all Obligations with the sole exception of
the Term Loan shall be due and payable in full without presentation, demand, or
further notice of any kind, whether or not all or any part of such Obligations
are otherwise due and payable pursuant to the agreement or instrument evidencing
same. Bank may terminate this Agreement immediately and without notice upon the
occurrence of an Event of Default. Notwithstanding the foregoing or anything in
this Agreement or elsewhere to the contrary, the security interest, Bank’s
rights and remedies hereunder and all of the Borrower’s obligations and
liabilities hereunder shall survive any termination of this Agreement and shall
remain in full force and effect until all of the Obligations outstanding, or
contracted or committed for (whether or not outstanding), including without
limitation those obligations owing under the Term Loan, shall be finally and
irrevocably paid in full. No Collateral shall be released or financing statement
terminated (if applicable) until such final and irrevocable payment in full of
the Obligations including, without limitation, the Term Loan.

 

32

--------------------------------------------------------------------------------

 

 

(b) In the event that Bank continues to make Revolving Loans hereunder after the
Termination Date without a written extension of the Termination Date or after
the occurrence of an Event of Default, all such Revolving Loans: (i) shall be
made in the sole and absolute discretion of Bank; and (ii) shall, together with
all other Obligations, be payable thereafter ON DEMAND.

 

19.

JOINT AND SEVERAL LIABILITY.

 

Section 19.01. Each Borrower is accepting joint and several liability under this
Agreement in consideration of the financial accommodations to be provided by
Bank under this Agreement, for the mutual benefit, directly and indirectly, of
each Borrower and in consideration of the undertakings of each other Borrower to
accept joint and several liability for the Obligations of each Borrower to Bank.

 

Section 19.02. Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with each other Borrower, with respect to the payment and
performance of all of the Obligations of each Borrower to Bank under this
Agreement (including, without limitation, any Obligations arising under this
section), it being the intention of the parties hereto that all the Obligations
of each Borrower to Bank under this Agreement shall be the joint and several
Obligations of each of the Borrowers without preferences or distinction among
them.

 

Section 19.03. If and to the extent that any of the Borrowers shall fail to make
any payment with respect to any of the Obligations of each Borrower to Bank
under this Agreement, as and when due or to perform any of such Obligations in
accordance with the terms thereof, then in each such event the other Borrower,
under this Agreement will make such payment with respect to, or perform, such
Obligation.

 

Section 19.04. The Obligations of each Borrower under the provisions of this
section constitute full recourse Obligations of each Borrower enforceable
against each such Borrower to the full extent of its properties and assets,
irrespective of the validity, regularity or enforceability of this Agreement or
any other circumstance whatsoever.

 

Section 19.05. Each Borrower hereby waives notice of acceptance of its joint and
several liability, notice of any Revolving Loans made under this Agreement,
notice of any action at any time taken or omitted by Bank under or in respect of
any of the Obligations of each Borrower to Bank under this Agreement, and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement. Each Borrower
hereby assents to, and waives notice of, any extension or postponement of the
time for the payment of any of the Obligations of each Borrower to Bank under
this Agreement, the acceptance of any payment of any of such Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Bank at any time or times in respect of any default by any
Borrower in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, any and all other indulgences whatsoever by Bank in
respect of any of the Obligations of each Borrower to Bank under this Agreement,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of such Obligations of each Borrower to
Bank or the addition, substitution or release, in whole or in part, of any
Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on Bank's part
with respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
section, afford grounds for terminating, discharging or relieving any Borrower,
in whole or in part, from any of its Obligations under this section, it being
the intention of each Borrower that, so long as any of the Obligations under
this Agreement remain unsatisfied, the Obligations of such Borrower under this
section shall not be discharged except by performance and then only to the
extent of such performance. The Obligations of each Borrower under this section
shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any other Borrower or Bank. The joint and several liability of
each Borrower under this Agreement shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower or Bank.

 

33

--------------------------------------------------------------------------------

 

 

Section 19.06. The provisions of this section are made for the benefit of Bank
and Bank's successors and assigns, and may be enforced by Bank in good faith
from time to time against any or all of the Borrowers as often as occasion
therefor may arise and without requirement on Bank's part first to marshal any
of its claims or to exercise any of its rights against any Borrower or to
exhaust any remedies available to Bank against any other Borrower or to resort
to any other source or means of obtaining payment of any of the Obligations
under this Agreement or to elect any other remedy. The provisions of this
section shall remain in effect until all of the Obligations of each Borrower to
Bank under this Agreement shall have been paid in full or otherwise fully
satisfied. If at any time, any payment, or any part thereof, made in respect of
any of such Obligations of each Borrower to Bank, is rescinded or must otherwise
be restored or returned by Bank upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this section
will forthwith be reinstated in effect, as though such payment had not been
made.

 

Section 19.07. Each Borrower agrees that it shall not exercise, and hereby
expressly waives until full and final payment of all Obligations to Bank: (a)
any right to subrogation or indemnification, and any other right to payment from
or reimbursement by any other Borrower, in connection with or as a consequence
of any payment made by any Borrower to Bank, (b) any right to enforce any right
or remedy which Bank may have or may hereafter have against any other Borrower,
and (c) any benefit of, and any right to participate in (i) any collateral now
or hereafter held by Bank, or (ii) any payment to Bank by, or collection by Bank
from any other Borrower. The provisions of this paragraph are made for the
express benefit of each Borrower as well as Bank, and may be enforced
independently by each Borrower or any successor in interest to each Borrower.

 

20.

MISCELLANEOUS.

 

Section 20.01. No delay or omission on the part of Bank in exercising any rights
shall operate as a waiver of such right or any other right. Waiver on any one
occasion shall not be construed as a bar to or waiver of any right or remedy on
any future occasion. All Bank’s rights and remedies, whether evidenced hereby or
by any other agreement, instrument or paper, shall be cumulative and may be
exercised singularly or concurrently.

 

34

--------------------------------------------------------------------------------

 

 

Section 20.02. Bank is authorized to make Revolving Loans under the terms of
this Agreement upon the request, either written or oral, in the name of Borrower
or any authorized person whose name appears at the end of this Agreement or of
any of the following named person, or persons, from time to time, holding the
following offices of Borrower, President, Treasurer and such other officers and
authorized signatories as may from time to time be set forth in separate banking
and borrowing resolutions.

 

Section 20.03. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties hereto; provided,
however, that Borrower may not assign this Agreement or any rights or duties
hereunder without Bank’s prior written consent and any prohibited assignment
shall be absolutely void. No consent to an assignment by Bank shall release
Borrower from its Obligations. Bank may assign this Agreement and its rights and
duties hereunder and no consent or approval by Borrower is required in
connection with any such assignment. Bank reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in Bank’s rights and benefits hereunder. In connection with any
assignment or participation, Bank may disclose all documents and information
which Bank now or hereafter may have relating to Borrower or Borrower’s
business. To the extent that Bank assigns its rights and obligations hereunder
to another party, Bank thereafter shall be released from such assigned
obligations to Borrower and such assignment shall effect a novation between
Borrower and such other party.

 

Section 20.04. Borrower agrees that any and all Revolving Loans made by Bank to
Borrower or for its account under this Agreement shall be conclusively deemed to
have been authorized by Borrower and to have been made pursuant to duly
authorized requests therefor on its behalf.

 

Section 20.05. Paragraph and section headings used in this Agreement are for
convenience only, and shall not effect the construction of this Agreement. If
one or more provisions of this Agreement (or the application thereof) shall be
invalid, illegal or unenforceable in any respect in any jurisdiction, the same
shall not, invalidate or render illegal or unenforceable such provision (or its
application) in any other jurisdiction or any other provision of this Agreement
(or its application). This Agreement is the entire agreement of the parties with
respect to the subject matter hereof and supersedes any prior written or verbal
communications or instruments relating thereto.

 

Section 20.06. Unless otherwise provided in this Agreement, all notices or
demands by any party relating to this Agreement or any other loan document shall
be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested ), overnight courier, or facsimile or email to Borrower
or to Bank, as the case may be, at its address set forth below:

 

35

--------------------------------------------------------------------------------

 

 

If to Bank: TD Bank, N.A.   One Portland Square   Portland, ME 01608  
Attn:     Katherine W. Brunelle, Vice President   Telephone:     207.828.7012  
Telecopier:     207.761.8660   Email: katherine.brunelle@td.com

     

with a copy to: Ruberto, Israel & Weiner, P.C.   100 North Washington Street  
Boston, MA 02114   Attn:     Brian T. Garrity, Esq.   Telephone:     (617)
742-4200   Telecopier:     (617) 742-2355   Email: btg@riw.com

 

If to Borrower: The L. S. Starrett Company   121 Crescent Street   Athol, MA
01331   Attn:     Douglas A. Starrett, President   Telephone:_____________  
Telecopier:_____________   Email: dstarrett@starrett.com

     

with a copy to: Ropes & Gray, LLP   One International Place   Boston, MA 02110  
Attn:     James M. Wilton, Esq.   Telephone:     (617) 951-7000  
Telecopier:     (617) 951-7050   James.wilton@ropesgray.com 

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other. All
notices or demand sent in accordance with this section shall be deemed received
on the earlier of the date of actual receipt or three (3) days after the deposit
thereof in the mail.

 

Section 20.07. Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed or resolved against Bank or Borrower, whether under any rule
of construction or otherwise. On the contrary, this Agreement has been reviewed
by all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of all parties hereto.

 

Section 20.08. Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

 

Section 20.09. This Agreement, together with the other documents and instruments
executed concurrently herewith represent the entire and final understanding of
the parties with respect to the transactions contemplated hereby and shall not
be contradicted or qualified by evidence of any prior, contemporaneous or
subsequent other agreement, oral or written, before the date hereof.

 

36

--------------------------------------------------------------------------------

 

 

Section 20.10. This Agreement can only be amended by a writing signed by both
Bank and Borrower.

 

Section 20.11. The laws of Massachusetts shall govern the construction of this
Agreement and the rights and duties of the parties hereto. This Agreement shall
take effect as a sealed instrument.

 

This Amended and Restated Loan and Security Agreement (All Assets) amends and
restates that certain Loan and Security Agreement (All Assets) dated June 29,
2009 by and among The L. S. Starrett Company, Evans Rule Company, Inc., Level
Industries, Inc., Tru-Stone Technologies, Inc., Starrett Kinemetric Engineering,
Inc., and the Bank in the first instance, said Agreement previously amended by a
First Amendment of Loan and Security Agreement (All Assets) dated December 18,
2009, a Second Amendment of Loan and Security Agreement (All Assets) dated
November 9, 2010, a Third Amendment of Loan and Security Agreement (All Assets)
dated November 22, 2011 by which Starrett Bytewise Development, Inc. was added
as a Borrower, a Fourth Amendment of Loan and Security Agreement dated April 25,
2012, a Fifth Amendment of Loan and Security Agreement (All Assets) dated
September 7, 2012, a Sixth Amendment of Loan and Security Agreement (All Assets)
dated May 9, 2013, a Seventh Amendment of Loan and Security Agreement (All
Assets) dated December 23, 2013, an Eighth Amendment of Loan and Security
Agreement (All Assets) dated January 26, 2015 by which Evans Rule Company, Inc.,
and Level Industries, Inc. were both deleted as Borrower, a Ninth Amendment
dated July 30, 2018, and a Tenth Amendment dated December 31, 2019.

 

<The remainder of this page is intentionally left blank.>

 

37

--------------------------------------------------------------------------------

 

 

[SIGNATURE PAGE OF THE LOAN AND SECURITY AGREEMENT (ALL ASSETS)]

 

    BANK:         Witnessed by:   TD BANK, N.A.                     By:   Print
Name:     Dana P. Wedge, Senior Vice President                     BORROWER:    
    WITNESS   THE L. S. STARRETT COMPANY                     By:   Print Name:  
  Douglas A. Starrett, President and CEO                     TRU-STONE
TECHNOLOGIES, INC.                     By:   Print Name:     Douglas A.
Starrett, President and CEO                     STARRETT KINEMETRIC ENGINEERING,
INC.                     By:   Print Name:     Douglas A. Starrett, President
and CEO

 

38

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

The following Schedules to the within Loan and Security Agreement (All Assets)
are respectively described in the section indicated. Those Schedules in which no
information has been inserted shall be deemed to read “None”.

 

SCHEDULE “A”

Borrower’s Places of Business (§7)

 

Address Property Located At Such Address

                   

SEE ATTACHED

 

 

 

 

SCHEDULE “B”

Other Encumbrances and Liens (§8.06(a))

 

Secured Party or Mortgagee Description of Collateral Payment Terms and Dates of
Maturity

          

NONE

 

 

SCHEDULE “C”

Leases (§8.06(b))

 

Lessor Description of Property  Date of Lease and Term Rental Payable

                        

SEE ATTACHED

 

39

--------------------------------------------------------------------------------

 

 

EXHIBIT 1

 

TD BANK, N.A.

 

MARGIN CERTIFICATE

 

 

The L. S. Starrett Company, a Massachusetts corporation, and Tru-Stone
Technologies, Inc., Starrett Kinemetric Engineering, Inc., and Starrett Bytewise
Development, Inc., each a Delaware corporation (together, the "Borrower")
certifies to TD Bank, N.A. (the "Bank"), pursuant to an Amended and Restated
Loan and Security Agreement (All Assets) between the Borrower and the Bank dated
June ____, 2020, as may be amended from time to time (the "Loan Agreement"),
that, as of the date hereof or, for such period as may be designated below, the
computations, ratio and calculations set forth below are true and correct as the
related to Starrett and its consolidated subsidiaries:

 

 

1.

Leverage Ratio. Leverage Ratio of the Borrower for the preceding 12-month period
was equal to ____:1.0, computed as follows:

 

  A.

Funded Debt $___________

 

  B.

EBITDA $___________

 

 

C.

Ratio of A to B = ____ to _____

 

IN WITNESS WHEREOF, the undersigned, a duly authorized officer of Borrower, has
executed and delivered this Margin Certificate in the name and on behalf of the
Borrower on _________________, 200___.

 

 

THE L. S. STARRETT COMPANY, as Agent

 

 

By:_______________________________________

Print Name:

Print Title:

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 2

 

TD BANK, N.A.

 

 

REVOLVING NOTE

 

$25,000,000.00 Boston, Massachusetts
December __, 2019

                

For value received, the undersigned, The L. S. Starrett Company, a Massachusetts
corporation, Tru-Stone Technologies, Inc., a Delaware corporation, Starrett
Kinemetric Engineering, Inc., a Delaware corporation and Starrett Bytewise
Development, Inc., a Delaware corporation (together, the "Borrower"), jointly
and severally hereby promises to pay to the order of TD Bank, N.A. (the "Bank"),
at its offices in Worcester, Massachusetts, or at any other place designated at
any time by the holder hereof, in lawful money of the United States of America
and in immediately available funds, the principal sum of Twenty-Five Million
($25,000,000.00) Dollars, or, if less, the aggregate unpaid principal amount of
all Revolving Loans made by the Bank to the Borrower under the Loan Agreement
(defined below) together with interest on the principal amount hereunder
remaining unpaid from time to time, computed on the basis of the actual number
of days elapsed and a 360-day year, from the date hereof until this Note is
fully paid at the rate from time to time in effect under the Loan and Security
Agreement (All Assets) dated June 29, 2009, as amended from time to time (the
"Loan Agreement") by and between the Bank and the Borrower. The principal hereof
and interest accruing thereon shall be due and payable as provided in the Loan
Agreement. This Note may be prepaid only in accordance with the Loan Agreement.

 

This Note is issued pursuant, and is subject, to the Loan Agreement, which
provides, among other things, for acceleration hereof. This Note is the
"Revolving Note" referred to in the Loan Agreement.

 

This Note is secured, among other things, pursuant to the Loan Agreement, and
may now or hereafter be secured by one or more other security agreements,
mortgages, deeds of trust, assignments or other instruments or agreements.

 

The Borrower hereby agrees to pay all costs of collection, including attorneys’
fees and legal expenses in the event this Note is not paid when due, whether or
not legal proceedings are commenced.

 

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

 

 

 

[Signature Page to Follow]

 

41

--------------------------------------------------------------------------------

 

 

 

All rights and obligations hereunder shall be governed by the laws of the
Commonwealth of Massachusetts and this Note shall be deemed to be under seal.

 

WITNESS   THE L. S. STARRETT COMPANY                     By:   Print Name:    
Douglas A. Starrett, President and CEO             TRU-STONE TECHNOLOGIES, INC.
                    By:   Print Name:     Douglas A. Starrett, President and CEO
            STARRETT KINEMETRIC ENGINEERING, INC.                     By:  
Print Name:     Douglas A. Starrett, President and CEO             STARRETT
BYTEWISE DEVELOPMENT, INC.                     By:   Print Name     Douglas A.
Starrett, President and CEO                        

 

[Signature Page to $25,000,000 Revolving Note]

 

42

--------------------------------------------------------------------------------

 

 

EXHIBIT 2A

 

DEFERRED DRAW TERM NOTE

 

                              

$10,000,000.00 December__, 2019
Boston, Massachusetts

 

 

For value received, the undersigned jointly and severally promises to pay to
T.D. Bank, N.A., a national banking association organized and existing under the
laws of the United States of America, and having a place of business located at
370 Main Street, Worcester, Massachusetts 01608 ("Bank"), or order, at its
offices in Worcester, Massachusetts, or at such other place as may be designated
in writing by the holder hereof, the principal sum of Ten Million
($10,000,000.00) Dollars, or such lesser amount as Bank shall have advanced
hereunder which remains outstanding as of December 31, 2020 (the "Conversion
Date"), together with interest thereon at a fixed rate of interest equal to four
(4.0%) percent per annum, payable in twelve (12) monthly installments of
interest only on the ____ day of each month commencing on February ____, 2020
and on the same day of each month thereafter until the Conversion Date. On the
Conversion Date the outstanding principal balance of this Note shall be
amortized and payable over a term of sixty (60) months commencing on the ____
day of the first month following the Conversion Date and on the same day of each
month thereafter, together with interest as aforesaid until December ____, 2025
(the "Maturity Date") when the outstanding principal balance of this Note plus
all accrued and unpaid interest thereon shall be due and payable in full. If any
payment or installment to be made hereunder, whether interest, principal or
both, shall not be paid within ten (10) days of the date when due, then, in
addition to interest and without limiting the Bank's rights by reason of such
default, there shall be paid, upon demand, a late charge equal to six (6%)
percent of any such payment or installment. In no event, however, shall this
Note bear interest at a rate in excess of the maximum interest permitted by
applicable law. If this Note is not paid in full on the Maturity Date or upon
the exercise by the holder of its rights in the event of the undersigned's
default, interest on unpaid balances shall thereafter be payable at a
fluctuating interest rate per annum equal to four (4%) percent greater than the
rate of interest specified herein. Any principal repaid hereunder shall not be
readvanced by the Bank to the undersigned.

 

If after the date hereof holder determines that (a) the adoption of any
applicable law, rule, or regulation regarding capital requirements for banks or
bank holding companies or the subsidiaries thereof, (b) any change in the
interpretation or administration of any such law, rule, or regulation by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or (c) compliance by the holder or its
holding company with any request or directive of any such governmental
authority, central bank, or comparable agency regarding capital adequacy
(whether or not having the force of law), has the effect of reducing the return
on holder's capital to a level below that which holder could have achieved
(taking into consideration holder's and its holding company's policies with
respect to capital adequacy immediately before such adoption, change, or
compliance and assuming that holder's capital was fully utilized prior to such
adoption, change, or compliance) but for such adoption, change, or compliance as
a consequence of holder's commitment to make the loans pursuant hereto by any
amount deemed by holder to be material: (1) holder shall promptly, after
holder's determination of such occurrence, give notice thereof to the
undersigned; and (2) the undersigned shall pay to the holder as an additional
fee from time to time, such amount as the holder certifies to be the amount that
will compensate holder for such reduction, such fee shall be payable monthly,
commencing on the first day of the month next succeeding the date that the
holder certifies the amount to the undersigned.

 

 

--------------------------------------------------------------------------------

 

 

A certificate of holder claiming entitlement to compensation as set forth above
will be conclusive in the absence of manifest error. Such certificate will set
forth the nature of the occurrence giving rise to such compensation, the
additional amount or amounts to be paid to holder, and the method by which such
amounts were determined. In determining such amount, holder may use any
reasonable averaging and attribution method.

 

The loan evidenced by this Note may be prepaid in whole or in part, upon at
least five (5) days prior notice to the Bank, accompanied by the payment of a
prepayment fee in an amount equal to the greater of the "Yield Maintenance
Amount" as defined and described on Schedule A attached hereto, or one (1%)
percent of the amount prepaid. This Yield Maintenance Amount shall only be due
and payable upon acceleration of this Note (which for the purposes hereof shall
be considered as a prepayment hereof) in addition to interest at the default
rate set forth above, or if the loan is refinanced by another financial
institution prior to maturity.

 

The undersigned hereby authorizes Bank to charge the amount of all monthly
interest and principal payments, when due and payable hereunder, against the
undersigned's operating account at the Bank.

 

At the option of the holder, this Note shall become immediately due and payable
without notice or demand upon the occurrence at any time of (i) the failure to
pay in full and when due any installment of principal or interest hereunder; or
(ii) one or more Events of Default as defined in the Agreement defined below.

 

The undersigned and any guarantor hereby grants to Bank a lien, security
interest and right of setoff as security for all liabilities and Obligations to
Bank, whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity in the control of Bank or in
transit to Bank. At any time, without demand or notice, Bank may set off the
same or any part thereof and apply the same to any liability or obligation of
the undersigned and any guarantor even though unmatured and regardless of the
adequacy of any other collateral securing this Note. ANY AND ALL RIGHTS TO
REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THIS NOTE, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE UNDERSIGNED OR ANY
GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

The undersigned agrees to pay all costs of collection including reasonable fees
of attorney.

 

No delay or omission on the part of the holder in exercising any right hereunder
shall operate as a waiver of such right or of any other right of such holder,
nor shall any delay, omission or waiver on any one occasion be deemed a bar to
or waiver of the same or any other right on any future occasion. Every one of
the undersigned and every indorser or guarantor of this Note regardless of the
time, order or place of signing waives presentment, demand, protest and notices
of every kind and assents to any one or more extensions or postponements of the
time of payment or any other indulgences, to any substitutions, exchanges or
releases of collateral if at any time there be available to the holder
collateral for this Note, and to the additions or releases of any other parties
or persons primarily or secondarily liable.

 

44

--------------------------------------------------------------------------------

 

 

THE UNDERSIGNED AND THE BANK MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OTHER LOAN
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE BANK TO
ACCEPT THIS NOTE AND MAKE THE LOANS CONTEMPLATED HEREBY.

 

All rights and obligations hereunder shall be governed by the law of the
Commonwealth of Massachusetts and this Note shall be deemed to be under seal.

 

 

 

[Signature Page to Follow]

 

45

--------------------------------------------------------------------------------

 

 

 

The obligations under this Note are secured pursuant to a Loan and Security
Agreement (All Assets) being dated June 29, 2009, as amended (the "Agreement")
by the among The L. S. Starrett Company, Tru-Stone Technologies, Inc., Starrett
Kinemetric Engineering, Inc., Starrett Bytewise Development, Inc., and Bank.

 

WITNESS   THE L. S. STARRETT COMPANY                     By:   Print Name:    
Douglas A. Starrett, President and CEO             TRU-STONE TECHNOLOGIES, INC.
                    By:   Print Name:     Douglas A. Starrett, President and CEO
            STARRETT KINEMETRIC ENGINEERING, INC.                     By:  
Print Name:     Douglas A. Starrett, President and CEO             STARRETT
BYTEWISE DEVELOPMENT, INC.                   By:   Print Name:     Douglas A.
Starrett, President and CEO

               

 

 

[Signature Page to $10,000,000 Deferred Draw Term Note]

 

46

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

Discounted Yield Maintenance

 

Yield Maintenance Amount

 

As used herein, "Yield Maintenance Amount" means the sum of the Present Value
(as defined below) on the date of the prepayment of each Monthly Interest
Shortfall (as defined below) for the remaining term of the Loan evidenced by
this Note discounted at the monthly Replacement Treasury Yield (as defined
below).

 

The Monthly Interest Shortfall is calculated for each monthly payment date as
follows:

 

 

(i)

The positive difference, if any, of the interest rate set forth on, or as
calculated as set forth on page 1 of this Note ("Contract Rate") less the
Replacement Treasury Yield;

 

 

(ii)

Divided by 12;

 

 

(iii)

Multiplied by the outstanding principal balance of the Loan on the date of
prepayment;

 

The Present Value is then determined by discounting each Monthly Interest
Shortfall at the Replacement Treasury Yield divided by 12.

 

FOR EXAMPLE: If a loan with a Contract Rate of 9% were prepaid with 24 months
remaining in the term, at the time when the two year Replacement Treasury Yield
was 5%, and the outstanding loan balance was $1,000,000.00 then:

 

Contract Rate           .0 900   Less the Replacement Treasury Yield   -       .
0500   Equals the rate difference   =       . 0400   Divided by 12   ÷       12
  Equals the monthly rate difference   =       .00333   Times the principal
balance   x     $ 1,000,000                   Equals the Monthly Interest
Shortfall   =     $ 3,333.33  

 

The Present Value of each Monthly Interest Shortfall ($3,333.33) discounted at
the monthly Replacement Treasury Yield (5% divided by 12 or .4167%) equals
$75,979.59.

 

As used herein the term "Replacement Treasury Yield" shall mean the rate of
interest equal to the closing price (yield to maturity) of the most recently
issued U.S. Treasury security as quoted in The Wall Street Journal on the
prepayment date. If the remaining term is less than one year, the Replacement
Treasury Yield will equal the yield for 1-Year Treasury's. If the remaining term
is 1-Year, 2-Year, etc., then the Replacement Treasury Yield will equal the
yield for the Treasury's with a maturity equaling the remaining term. If the
remaining term is longer than one year but does not equal one of the maturities
being quoted, then the Replacement Treasury Yield will equal the yield for the
Treasury's with a maturity closest to but not exceeding the remaining term. If
The Wall Street Journal (i) quotes more than one such rate, the highest of such
quotes shall apply, or (ii) ceases to publish such quotes, the U.S. Treasury
security shall be determined from such financial reporting service or source as
Bank shall determine.

 

47

--------------------------------------------------------------------------------

 

 

EXHIBIT 3

 

COMPLIANCE CERTIFICATE

The L. S. Starrett Company, a Massachusetts corporation, Tru-Stone Technologies,
Inc., a Delaware corporation, Starrett Kinemetric Engineering, Inc., a Delaware
corporation, and Starrett Bytewise Development, Inc., a Delaware corporation
("Borrower"), hereby certifies to TD Bank, N.A. ("Bank") pursuant to the Loan
and Security Agreement (All Assets) between Borrower and Bank dated June 29,
2009, as may be amended from time to time ("Loan Agreement"), that:

 

A.

General

 

1.     Capitalized terms not defined herein shall have the meanings set forth in
the Loan Agreement.

 

2.     The Borrower has complied with all the terms, covenants and conditions to
be performed or observed by the Borrower contained in the Loan Agreement and
other documents required to be executed by the Borrower in connection with the
Loan Agreement.

 

3.     Neither on the date hereof nor, if applicable, after giving effect to the
loan made on the date hereof, does there exist an Event of Default or an event
which would with notice or the lapse of time, or both, constitute an Event of
Default.

 

4.    The representations and warranties contained in the Loan Agreement and in
any certificate, document or financial or other statement furnished at any time
thereunder are true, correct and complete in all material respects with the same
effect as though such representations and warranties had been made on the date
hereof, except to the extent that any such representation and warranty relates
solely to an earlier date (in which case such representation and warranty shall
be true, correct and complete on and as of such earlier date).

 

B.

Financial Covenants

 

As of the date hereof or, for such period as may be designated below, the
computations, ratios and calculations as set forth below in accordance with
Section 13 of the Loan Agreement are true and correct:

 

 

--------------------------------------------------------------------------------

 

 

 

1.

Fixed Charge Coverage Ratio - Section 13.01

 

The cash flow of Starrett and its consolidated subsidiaries for the preceding
twelve-month period was equal to ______ times the amount of Fixed Charges for
such period, computed as follows:

 

 

A.

Net Income

$___________          

B.

Income Tax Expense

$___________          

C.

Interest Expense

$___________          

D.

Depreciation Expense

$___________          

E.

Amortization Expense

$___________          

F.

Non-Cash Pension/Post-Retirement Benefit Expense

$___________          

G.

Non-Cash Stock Compensation Expense

$___________          

H.

Gains/Losses from the Sale of Assets

$___________          

I.

Bank Approved One-Time Restructuring Expenses

$___________          

J.

Dividends/Distributions

$___________          

K.

Unfunded Capital Expenditures

$___________          

L.

Required Cash Pension Payments

$___________          

M.

Cash Taxes

$___________          

N.

Cash Flow (A+B+C+D+E+F+G+or-H+I-J-K-L-M)

$___________          

O.

Required Principal Payments on all Term Debt, excluding Short-Term Loans from
the Brazilian Banks to Finance Export Accounts Receivable from Borrower's
Brazilian Subsidiary

$___________          

P.

Interest Expense

$___________          

Q.

Fixed Charges (O+P)

$___________           R. Fixed Charge Coverage Ratio (N divided by Q)= ___: 1.0

 

 

2.

Minimum Liquidity – Section 13.16

 

The Liquid Assets of Starrett and its consolidated subsidiaries as at
___________, 20__ was ___________, computed as follows:

 

  A. Cash $___________           B. Liquid Investments $___________           C.
Availability under the Borrowing Base   ___________           D. Liquid Assets
(A + B + C) $___________

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned, a duly authorized officer of Borrower, has
executed and delivered this Certificate in the name and on behalf of the
Borrower on ___________, 20__.

 

 

THE L. S. STARRETT COMPANY, as Agent

 

 

By:_______________________________________

Name:

Title:

 

3

--------------------------------------------------------------------------------

 

 

EXHIBIT A: L.S. Starrett Company

Corporate Organization / Places of Business May 2020

 

Company Name  

Country of

Incorporation

 

State/Province

of Incorporation

 

Type of

Entity

 

Year

Acquired

 

Year of

Incorporation

  Business   Address                              

The L.S. Starrett Company

 

U.S.

 

Massachusetts

 

Corporation

 

1880

 

1929

 

Manufacturing

 

121 Crescent Street, Athol, MA 01331

Tru-Stone Technologies, Inc.

 

U.S.

 

Delaware

 

Corporation

 

2006

 

2006

 

Manufacturing

 

1101 Prosper Drive, PO Box 430, Waite Park, MN 56387

Starrett Kinemetric Engineering, Inc.

 

U.S.

 

Delaware

 

Corporation

 

2007

 

2007

 

Manufacturing

 

26052 Merit Circle, Suite 103, Laguna Hills, CA 92653

Starrett Bytewise Development, Inc.

 

U.S.

 

Delaware

 

Corporation

 

2011

 

2011

 

Manufacturing

 

1150 Brookstone Center Parkway, Columbus, Georgia 31904

Starrett Worldwide, Inc.

 

U.S.

 

Delaware

 

Corporation

     

2014

 

Hire Non-US Employees

 

121 Crescent Street, Athol, MA 01331

                             

The L.S. Starrett Co. of Canada Limited

 

Canada

 

Ontario

 

Corporation

 

1962

 

1962

 

Sales

 

1244, Kamato Road, Mississauga, Ontario, L4W 1Y1

The L.S. Starrett Company Limited

 

U.K.

 

Scotland

 

Corporation

 

1958

 

1958

 

Manufacturing

 

Box 1, Oxnam Road, Jedburgh, TD8 6LR, Scotland

Starrett Precision Optical Limited

 

U.K.

 

England

 

Corporation

 

1990

 

1990

 

Manufacturing

 

Snaygill Industrial Estate, Skipton, North Yorkshire, BD23 2QR, England

Starrett (Asia) Pte Ltd.

 

Singapore

     

Corporation

 

2010

 

2010

 

Sales

 

35, Marsiling Industrial State Road 3, #05-04 Singapore 739257

                             

The L.S. Starrett Company Limited (Japan)

 

U.K.

 

Scotland

 

Branch

         

Sales

 

661 -Chrome Taito, Taito-KU, Tokyo 110-0016

                             

Starrett Industria E Commercio Ltda.

 

Brazil

     

Corporation

 

1956

 

1956

 

Manufacturing

 

Av. Laroy S. Starrett, 1880, Caxia Postal 171, 13300-000, Itu, Brasil

                             

The L.S. Starrett Company of Mexico, S.deR.L.deC.V.

 

Mexico

     

Corporation

 

2001

 

2001

 

Sales

 

Prol. Irlanda N 901 Col Privada, Luxemburgo, Saltillo, Coahuila, 25240 Mexico

                             

Starrett Tools (Suzhou) Co. Ltd.

 

China

     

Corporation

 

1997

 

1997

 

Manufacturing

 

Suzhou Industrial Park, N. 339 Su Hong Zhong Road, Suzhou, Jiangsu Province

                             

Starrett Tools (Shanghai) Co. Ltd.

 

China

     

Corporation

 

2000

 

2000

 

Dormant

 

To be liquidated in Q4 fiscal 2016

                             

The L.S. Starrett Co. of Australia Pty Ltd.

 

Australia

     

Corporation

 

1998

 

1998

 

Sales

 

Unit 2, 57 Prince William Drive, Seven Hills, N.S.W. 2147

                             

Starrett (New Zealand) Limited

 

New Zealand

     

Corporation

 

2006

 

2006

 

Sales

 

28C Hugo Johnston Drive, Penrose, Aukland

 

4

--------------------------------------------------------------------------------

 

 

SCHEDULE B: OTHER ECUMBRANCES AND LIENS

 

Secured Party   Description of Collateral   Original Value   Payment Terms  
Date of Maturity MAZAK CORP.   Horizontal Center Nexus 4000E Mazatrol Smoothing
Control Machine   315,170   10% down, interest free for 9 equal monthly payments
  Dec-20

                    

5

--------------------------------------------------------------------------------

 

 

 

SCHEDULE C : LS STARRETT COMPANY - SCHEDULE OF LEASES AS OF March 31, 2020

                                                                               
                                         

FY 20 Remaining

   

FY 2021

   

FY 2022

   

FY 2023

   

FY 2024

   

FY 2025

   

Thereafter

 

Enterprise Athol Fleet

    64,209       200,399       103,236       31,054       4,914       -       -
 

Mt Airy La Nitro

    5,276       5,276       -       -       -       -       -  

Athol Send Pro P Mailrm

    6,195       24,780       24,780       24,780       10,325       -       -  

Bytewise Facility GA

    79,591       322,607       329,059       335,641       342,353       349,200
      475,694  

Kinemetric Laguana Hills CA

    76,188       315,636       326,520       337,404       348,288       -      
-  

Mexico Fac & Show Room

    7,264       29,058       43,587       -       -       -       -  

XYZ Company

    10,452       20,904       -       -       -       -       -  

Brazil

    22,343       88,020       36,385       5,177       1,127                  

Austrialia

    15,261       61,043       61,043       5,087       -                  

New Zealand

    9,999       6,666       -       -       -       -       -  

Suzhou

    279,421       1,072,592       1,845                                  

Starrett Asia

    36,364       105,544       -                                         612,563
      2,252,524       926,455       739,142       707,007       349,200      
475,694  

 

 

 

 